    Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                     Document      Page 1 of 101



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                                           )
In re:                                                     )       Chapter 11 (Joint Administration)
                                                           )
SD-Charlotte, LLC, et al., 1                               )       Case No. 20-30149
                                                           )
                  Debtors.                                 )
                                                           )
                                                           )

  MOORE & VAN ALLEN PLLC’S SECOND INTERIM AND FINAL APPLICATION
 FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
 FOR PROFESSIONAL SERVICES RENDERED AS COUNSEL FOR THE DEBTORS
FOR THE PERIODS (I) FROM FEBRUARY 7, 2020 THROUGH AUGUST 19, 2020 FOR
  THE DEBTORS SD-CHARLOTTE, LLC, SD-MISSOURI, LLC, SD RESTAURANT
  GROUP, RTHT INVESTMENTS, LLC AND SOUTHERN DELI HOLDINGS, LLC,
        AND (II) FROM AUGUST 19, 2020 THROUGH AUGUST 27, 2020
                  FOR SOUTHERN DELI HOLDINGS, LLC



Name of applicant:                                      Moore & Van Allen PLLC (“MVA”)

Authorized to provide                                   The debtors and debtors-in-possession in the
professional services to:                               above captioned chapter 11 cases (collectively,
                                                        the “Debtors”)

Date of retention:                                      Order entered February 18, 2020

Period for which compensation                           February 7, 2020, through and including
and reimbursement is sought:                            August 27, 20202




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
2
  Note: SD-Charlotte, LLC, SD-Missouri, LLC, SD Restaurant Group, LLC and RTHT Investments, LLC (the “Plan
Debtors”) filed their Notice of Effective Date for the confirmed Joint Plan of Liquidation on August 19, 2020.
Separate matters were opened for Southern Deli Holdings, LLC. On August 27, 2020, the Court approved the
structured dismissal of Southern Deli Holdings, LLC. Therefore Southern Deli Holdings, LLC is included in both
time periods in this final fee application.


CHAR2\2320174v2
 Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                                 Document      Page 2 of 101




                             Second Interim Period
______________________________________________________________________________

Plan Debtors and Southern Deli Holding, LLC (the “Pre-Effective Interim Period”):

Amount of second interim compensation sought
as actual, reasonable and necessary for the period
of June 1, 2020 – August 19, 2020:
                                                                   $431,098.50
Amount of second interim compensation
previously paid:                                                   $188,576.55

Amount still outstanding                                           $242,521.95

Amount of second interim expense reimbursement
sought as actual, reasonable and necessary for the
period of July 1, 2020 – August 19, 2020:                          $ 3,565.19


Amount of second interim expense reimbursement
previously paid:                                                   $ 2,507.26

Amount of second interim expense reimbursement                     $ 1,057.93
still outstanding

Total amount of second interim compensation and
expense reimbursement sought as
actual, reasonable, and necessary for the period of
July 1, 2020 – August 19, 2020:                                    $434,663.69

Southern Deli Holding, LLC only (the “Pre-Dismissal Interim Period” and together with
the Pre-Effective Interim Period, the “Second Interim Period”):

Amount of second interim compensation sought
as actual, reasonable and necessary for the period
of August 20, 2020 – August 27, 2020:
                                                                   $ 9,873.50
Amount of second interim expense reimbursement
sought as actual, reasonable and necessary for the
period of August 20, 2020 – August 27, 2020:                       $     0.00

Total amount of second interim compensation and
expense reimbursement sought as
actual, reasonable, and necessary for the period of
August 20, 2020 – August 27, 2020:                                 $ 9,873.50



CHAR2\2320174v2
                                                2
 Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25     Desc Main
                                 Document      Page 3 of 101



                            Final Application Period
______________________________________________________________________________

Amount of final compensation sought
as actual, reasonable and necessary for the period
of February 7, 2020 - August 27, 2020:                               $1,164,060.50

Amount of final compensation previously paid:                        $ 911,665.05

Amount of final compensation still outstanding:                      $ 242,521.95

Amount of final expense reimbursement sought
as actual, reasonable and necessary for the period
of February 7, 2020 - August 27, 2020:                               $   6,019.51

Amount of final expense reimbursement
previously paid:                                                     $   4,961.58

Amount of final expense reimbursement
still outstanding:                                                   $   1,057.93

Total amount of final compensation and expense
reimbursement sought as actual, reasonable and
necessary for the period of
February 7, 2020 - August 27, 2020:                                  $1,170,080.01


This is an _X interim _X_ final application.

This is the second interim and final fee application filed by MVA.




CHAR2\2320174v2
                                                  3
    Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25               Desc Main
                                    Document      Page 4 of 101



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                                         )
In re:                                                   )      Chapter 11 (Joint Administration)
                                                         )
SD-Charlotte, LLC, et al., 3                             )      Case No. 20-30149
                                                         )
                  Debtors.                               )
                                                         )
                                                         )

     MOORE & VAN ALLEN PLLC’S SECOND INTERIM AND FINAL APPLICATION
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
    FOR PROFESSIONAL SERVICES RENDERED AS COUNSEL FOR THE DEBTORS
      FOR THE PERIOD FROM FEBRUARY 7, 2020 THROUGH AUGUST 27, 2020


         Moore & Van Allen PLLC (“MVA”) submits this Second Interim and Final Application

(the “Final Application”) for Allowance of Compensation and Reimbursement of Expenses for

Professional Services Rendered as Counsel to the debtors (the “Debtors”) in the above-captioned

cases for the period from February 7, 2020 through August 27, 2020 (the “Final Period”)

pursuant to sections 330 and 331 of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and this

Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Retained Professionals entered March 6, 2020 (the “Fee Procedure Order”) [Docket

No. 190].

         By this Final Application, MVA hereby moves this Court for an order awarding it

reasonable compensation for: (a) the Pre-Effective Interim Period for professional legal services

rendered to the Debtors in the amount of $431,098.50 and reimbursement for actual and

3
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).



CHAR2\2320174v2
                                                    4
 Case 20-30149          Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25          Desc Main
                                    Document      Page 5 of 101



necessary expenses incurred in the amount of $3,565.19 for a total of $434,663.69; (b) the Pre-

Dismissal Interim Period for professional legal services rendered to Southern Deli Holdings,

LLC in the amount of $9,873.50; and (c) the Final Period for professional legal services rendered

to the Debtors in the amount of $1,164,060.50 and reimbursement for actual and necessary

expenses incurred in the amount of $6,019.51 for a total of $1,170,080.01. In support of this

Final Application, MVA states as follows:

I.      BACKGROUND

        1.        On February 7, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code, commencing these cases (the “Chapter 11

Cases”).

        2.        The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding within the meaning of 28 U.S.C. §157(b)(2).

        3.        The Debtors are operating their business and managing their affairs as debtors-in-

possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in the Chapter 11 Cases.

        4.        On February 13, 2020, the Debtors filed an application to retain MVA as Debtors’

counsel.     The Debtors’ retention of MVA was approved by the Order (I) Approving the

Retention of Moore & Van Allen PLLC as Attorneys for Debtors and Debtors-in-Possession,

Effective as of the Petition Date, and (II) Granting Related Relief, entered February 18, 2020

[Docket No. 78].

        5.        On June 19, 2020, MVA filed its First Interim Application for Allowance of

Compensation and Reimbursement of Expenses for Professional Services Rendered as Counsel




CHAR2\2320174v2
                                                  5
 Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                   Document      Page 6 of 101



for the Debtors [Docket No. 411] (the “First Application”).          The Court granted the First

Application by its Order dated July 10, 2020 [Docket No. 457].

        6.        Since the period covered by the First Application, MVA has rendered services on

behalf of the Debtors which were invoiced to the Debtors with copies to the Notice Parties (as

defined in the Fee Procedure Order) on July 20, 2020. Invoices were not sent for the July and

August billing periods in anticipation of filing this Final Application. Therefore, this Final

Application includes the compensation MVA seeks for services provided to the Debtors during

the Second Interim Period.

        7.        Pursuant to the Fee Procedure Order, professionals may request monthly

compensation and reimbursement, with such requests to be served on the Notice Parties for

review. If no objection to a professional’s request is received within 14 days of such request, the

Debtors are authorized to pay 90 percent of the fees and 100 percent of the expenses requested.

The Fee Procedure Order also requires each retained professional to file, approximately every

four months, an application for interim Court approval and allowance pursuant to section 331 of

the Bankruptcy Code for 100 percent of the compensation and reimbursement expenses for the

prior four months.

        8.        On June 19, 2020, the Plan Debtors filed their Joint Plan of Liquidation Pursuant

to Chapter 11 of the Bankruptcy Code (as amended, modified or supplemented, the “Plan”)

[Docket No. 414]. A hearing to consider confirmation of the Plan was held on August 14, 2020.

        9.        On August 17, 2020, the Court entered the Order (I) Confirming the Joint Plan of

Liquidation and (II) Approving the Disclosure Statement For Debtors SD-Charlotte, LLC, SD-

Missouri, LLC, RTHT Investments, LLC and SD Restaurant Group, LLC [Docket No. 535] (the

“Confirmation Order”).




CHAR2\2320174v2
                                                  6
 Case 20-30149         Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                   Document      Page 7 of 101



        10.       The effective date of the Plan was August 19, 2020. Accordingly, this Final

Application with respect to the Plan Debtors is for the period for February 7, 2020 through and

including August 19, 2020.

        11.       On August 6, 2020, Southern Deli Holdings, LLC filed its Motion to Dismiss

Bankruptcy Case Debtor Southern Deli Holdings, LLC's Motion for Entry of an Order (I)

Dismissing Chapter 11 Case; (II) Exculpating Certain Parties from Liability; (III) Dissolving

Southern Deli Holdings, LLC; and (IV) Granting Related Relief [Docket No. 508].

        12.       After hearing, the Court entered the Order Granting Motion to Dismiss

Bankruptcy Case Debtor Southern Deli Holdings, LLC's Motion for Entry of an Order (I)

Dismissing Chapter 11 Case; (II) Exculpating Certain Parties from Liability; (III) Dissolving

Southern Deli Holdings, LLC; and (IV) Granting Related Relief [Docket No. 548], which started

the structured dismissal process. Accordingly, this Final Application with respect to Southern

Deli Holdings, LLC is for the period for February 7, 2020 through and including August 27,

2020.

        13.       For the avoidance of doubt, the Second Interim Period includes all Debtors.

II.     COMPENSATION RECEIVED DURING SECOND INTERIM PERIOD

        14.       All services for which MVA seeks compensation were performed for or on behalf

of the Debtors. During the Second Interim Period, MVA requested and received monthly

payments from the Debtors pursuant to the Fee Procedure Order as follows:




CHAR2\2320174v2
                                                  7
 Case 20-30149         Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25        Desc Main
                                    Document      Page 8 of 101




 Date of Request           Requested            Requested          Payment        Holdback &
                             Fees               Expenses           Received         Pending

20 JUL                     $209,529.50             $2,507.26        $191,083.81      $20,952.95

MVA’s monthly fee request was served upon the Notice Parties for review as directed by the Fee

Procedure Order. None of the Notice Parties objected to MVA’s fee requests. MVA is entitled

to and requests compensation from the Debtors for the outstanding fees and expenses totaling

$20,952.95.

         15.      MVA incurred additional fees and expenses during the July and August billing

periods that were not previously invoiced as follows:


       Billing Periods              Requested            Requested Expenses   Total Outstanding
                                         Fees

July 1 – July 31, 2020                 $162,276.50                  $820.42          $163,096.92

August 1 – August 19, 2020              $59,292.50                  $237.51           $59,530.01
August 20 – August 27, 2020
for Southern Deli Holdings,              $9,873.50                    $0.00            $9,873.50
LLC


         16.      Accordingly, MVA requests that the Court authorize the Debtors to pay the

outstanding fees in the amount of $252,395.45 and expenses in the amount of $1,057.93 for the

Second Interim Period in the total amount of $253,453.38.

         17.      There is no agreement or understanding between MVA and any other person

(other than the members of MVA) for the sharing of compensation to be received for services

rendered in these cases.




CHAR2\2320174v2
                                                     8
 Case 20-30149          Doc 555        Filed 08/31/20 Entered 08/31/20 17:38:25      Desc Main
                                       Document      Page 9 of 101



II.     SUMMARY OF SERVICES RENDERED BY MVA

        18.       Attached hereto as Exhibit A is a schedule summarizing the professional services

rendered to the Debtors by MVA by project category during the Interim Period. MVA has

categorized its time by the project categories recommended by the Guidelines for Compensation

and Expense Reimbursement of Professionals (the “Compensation Guidelines”) as set forth in

Appendix A to the Local Rules of the United States Bankruptcy Court for the Western District of

North Carolina. These services included, among other things:

                  (a)    Asset Transactions;

                  (b)    Case Administration and Business Operations;

                  (c)    Financing and Relief from Stay Proceedings;

                  (d)    Fee Proceedings;

                  (e)    Plan and Disclosure Statement;

                  (f)    Claims Administration; and

                  (g)    Litigation.

        19.       The principal MVA attorneys who have rendered professional services to the

Debtors during the Second Interim Period were Zachary H. Smith, James R. Langdon, Robert A.

Fisher, Hillary B. Crabtree, Julia May, Reid E. Dyer, Rachel Coyne, Gabriel L. Mathless,

Matthew K. Taylor, and Joanne Wu. Paralegal services were provided primarily by Muriel

Powell. A summary of the professionals that have rendered services to the Debtors, which

includes each professional’s hours billed, hourly rate, background and experience, is attached

hereto as Exhibit B.

        20.       A summary of MVA’s out-of-pocket disbursements during the Second Interim

Period is attached hereto as Exhibit C.




CHAR2\2320174v2
                                                   9
 Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                   Document     Page 10 of 101



        21.       Attached hereto as Exhibit D are MVA’s detailed invoices for the Second Interim

Period. Invoices are provided for each month of the Second Interim Period and are divided by

category of the task performed.

III.    DESCRIPTION OF SERVICES RENDERED DURING FINAL PERIOD

        22.       As Debtors’ counsel, MVA has assisted the Debtors with a multitude of matters in

these Chapter 11 Cases including, without limitation, general administration of the Chapter 11

Cases, negotiation and implementation of complex asset sales, litigation, analysis and resolution

of claims, real estate issues, corporate law matters, tax matters, and plan and disclosure statement

matters.

        23.       MVA grouped its services using the categories set forth below in accordance with

the recommendation of the Compensation Guidelines. MVA attempted to place the services

provided in the category that best related to such services. Because some services may overlap

categories, services pertaining to one category may in fact be included in another category.

The services provided are generally described below by category. A detailed description of the

services provided is set forth in MVA’s invoices attached hereto as Exhibit D.

Asset Transactions

        24.       MVA provided services related to the sale of the two main segments of the

 Debtors’ business: the sale of their Sonic Drive-In franchises and related assets (the “Sonic

 Sale”), and the sale of the Debtors’ MOD Pizza franchises and related assets (the “MOD Sale”),

 including:

                  (a)    advising the Debtors on all aspects of the aforementioned sale processes;

                  (b)    coordinating the sale processes with the Debtors and their retained
                         investment banker;

                  (c)    assisting the Debtors with negotiations related to the Sonic Sale and the
                         MOD Sale;


CHAR2\2320174v2
                                                  10
 Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25              Desc Main
                                   Document     Page 11 of 101



                  (d)    negotiating and drafting nondisclosure agreements with various potential
                         buyers and sale parties;

                  (e)    negotiating and drafting stalking horse asset purchase agreements for the
                         Sonic Sale and the MOD Sale;

                  (f)    negotiating and drafting bidding procedures, and motions for the approval
                         of same, in relation to the Sonic Sale and the MOD Sale;

                  (g)    negotiating and drafting proposed bidding procedures orders for the Sonic
                         Sale and MOD Sale;

                  (h)    negotiating and drafting a sale order for the Sonic Sale; and

                  (i)    assisting the Debtors in closing the Sonic Sale.

Case Administration and Business Operations

        25.       MVA provided legal advice and services related to numerous case administration

issues and matters affecting the Debtors, including:

                  (a)    advising the Debtors concerning case strategy;

                  (b)    assisting the Debtors with respect to compliance with the Bankruptcy
                         Administrator’s operating guidelines and reporting requirements;

                  (c)    assisting and representing the Debtors in connection with the 341 meeting
                         of creditors;

                  (d)    responding to inquiries from various creditors and parties-in-interest;

                  (e)    researching various legal issues affecting the administration of the
                         Debtors’ estates;

                  (f)    filing various notices, motions, agendas and orders;

                  (g)    assisting the Debtors with business operational issues impacted by the
                         Chapter 11 Cases; and

                  (h)    coordinating critical dates, schedules and calendars and maintaining case
                         and pleading files.

        26.       In addition, MVA negotiated, prepared, and filed numerous first-day motions, the

Debtors’ Schedules and Statements and periodic reports for subsidiaries, motions to extend the

deadline to assume or reject leases, and motions for authorization to reject certain agreements.



CHAR2\2320174v2
                                                  11
 Case 20-30149           Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                   Document     Page 12 of 101



Financing and Relief from Stay Proceedings

        27.       MVA provided legal advice and services related to securing and approving a

debtor-in-possession financing facility and securing an order granting consensual use of cash

collateral, including:

                  (a)    negotiating and drafting a motion to approve the debtor-in-possession
                         financing facility;

                  (b)    negotiating the final order approving the debtor-in-possession financing
                         facility; and

                  (c)    negotiating with the prepetition lender and the Creditors’ Committee for
                         the consensual use of cash collateral.

Fee Applications and Proceedings

        28.       MVA’s services provided during the Interim Period under this category include

the preparation of monthly compensation statements for MVA and assisting the Debtors’ other

professionals (as applicable) in the preparation of compensation reports. During the Interim

Period, MVA also assisted the Debtors in reviewing and analyzing various professionals’

monthly compensation requests circulated pursuant to the Fee Procedure Order.

Plan and Disclosure Statement

        29.       MVA prepared and filed a motion to extend the exclusive period for filing a plan

of reorganization and for solicitation of votes, researched and analyzed the Debtors’ options with

regard to a plan of liquidation, corresponded via telephone conference and e-mails with various

parties to negotiate the terms of chapter 11 plan of liquidation.

        30.       MVA drafted a chapter 11 plan of liquidation, a related disclosure statement, and

a motion to approve the disclosure statement, and various plan supplements.

        31.       The confirmation hearing was held on August 14, 2020, and the joint plan of

liquidation was confirmed on August 15, 2020. The effective date was August 19, 2020.




CHAR2\2320174v2
                                                 12
 Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                   Document     Page 13 of 101



Claims Administration

        32.       MVA reviewed and analyzed various claims filed against the Debtors, performed

research in connection with potential objections to certain claims, and coordinated with the

Debtors’ claims and noticing agent.

Litigation

        33.       MVA assisted the Debtors with drafting and filing a notice of suggestion of

bankruptcy to be used in certain litigations pending against the Debtors as of the Petition Date,

and assisted in the development of litigation strategies in relation to the Chapter 11 Cases, as

needed.

IV.     DESCRIPTION OF DISBURSEMENTS AND EXPENSES INCURRED DURING

THE FINAL PERIOD

        1.        It is MVA’s policy with respect to expenses to charge its clients in all areas of

 practice for expenses incurred in connection with each client’s case. The expenses charged to

 clients include, among other things, filing and court fees, telephone and telecopier charges,

 regular and express mail charges, special or hand delivery charges, document processing,

 photocopying charges, travel expenses, expenses for “working meals,” computerized research

 charges, and transcription costs, as well as non-ordinary overhead expenses such as secretarial

 overtime.    MVA believes that failure to charge these expenses would require the firm to

 increase its current hourly rates.

        35.       MVA requests reimbursement for its actual and necessary expenses incurred

 during the Second Interim Period in the amount of $3,565.19 and for the Final Period in the

 amount of $6,019.51. A summary of the expenses incurred by MVA during the Second Interim

 Period is attached hereto as Exhibit C and a detailed breakdown of such expenses is provided in

 MVA’s invoices attached hereto as Exhibit D. The expenses MVA incurred in the rendition of


CHAR2\2320174v2
                                                 13
 Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25             Desc Main
                                   Document     Page 14 of 101



 professional services were necessary and reasonable under the circumstances to serve the needs

 of the Debtor, its estate and its creditors.

        A.        Copying and Print Services Charges

        36.       MVA customarily charges $0.17 per page for copying expenses, $0.12 per insert

 for tabs, $2.00 per book for binding, and $20.00 per hour for additional labor. MVA believes

 that these charges are reasonable and customary in the legal industry.             These charges

 approximate MVA’s direct costs and the reasonable allocation of overhead relating to these

 expenses.

        37.       In addition, MVA often utilizes outside copier services for high volume projects

when feasible, and this Application seeks the recovery of those costs, if applicable.

        B.        Telephone Expenses

        38.       MVA customarily charges $0.49 per minute for long distance telephone calls

within the United States.

        C.        Delivery Costs

        39.       MVA requests reimbursement for amounts expended for U.S. mail delivery and

courier services.     On certain occasions, hand or overnight delivery of documents or other

materials was required as a result of the time constraints inherent in bankruptcy cases. MVA has

requested reimbursement only for its own costs of using such express and courier delivery

services.

V.      NOTICE

        40.       MVA represents to the Court that it has served a copy of this Final Application

with the attached exhibits and Notice of Opportunity for Hearing on the Bankruptcy

Administrator, counsel to the Senior Bond Trustee and Collateral Agent, counsel to the Junior




CHAR2\2320174v2
                                                 14
 Case 20-30149         Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25          Desc Main
                                  Document     Page 15 of 101



Bond Trustee, those persons who have formally appeared and requested service in this case

pursuant to Bankruptcy Rule 2002, and served the Notice of Opportunity for Hearing on such

other parties as listed on the Certificate of Service filed with this Court.

VI.     CONCLUSION

        41.       In accordance with the factors enumerated in Section 330 of the Bankruptcy

 Code, MVA respectfully submits that the amounts requested for compensation and expense

 reimbursement are fair and reasonable given (a) the complexity of the case; (b) the time

 expended; (c) the nature and extent of the services rendered; (d) the value of such services; and

 (e) the costs of comparable services other than in a case under this title.

        WHEREFORE, Moore & Van Allen PLLC requests that:

        (a) MVA be allowed (i) interim compensation of $440,972.00 as reasonable, actual, and

 necessary professional services rendered by it on behalf of the Debtor during the Second Interim

 Period and (ii) interim reimbursement of expenses incurred during the Second Interim Period of

 $3,565.19 as reasonable, actual, and necessary;

        (b) the Debtor be authorized and directed to pay to MVA the outstanding amount of

 $253,453.38, which is equal to the sum of 100 percent of MVA’s allowed fees and expenses for

 the Second Interim Period pursuant to the Fee Procedures Order which remains outstanding;

        (c) MVA be allowed (i) final compensation of $1,164,060.50 as reasonable, actual, and

 necessary professional services rendered by it on behalf of the Debtor during the Final Period

 and (ii) final reimbursement of expenses incurred during the Final Period of $6,019.51 as

 reasonable, actual and necessary; and

        (d) such other relief as is just and proper.




CHAR2\2320174v2
                                                  15
 Case 20-30149       Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                                Document     Page 16 of 101



        This the 31st day of August, 2020

                                            MOORE & VAN ALLEN PLLC



                                            /s/ Hillary B. Crabtree
                                            Zachary H. Smith (NC Bar 48993)
                                            Hillary B. Crabtree (NC Bar 26500)
                                            James Langdon (NC Bar 23241)
                                            Julia A. May (NC Bar 50528)
                                            100 N. Tryon Street, Suite 4700
                                            Charlotte, NC 28202
                                            Telephone: (704) 331-1000
                                            Facsimile: (704) 339-5968
                                            Email: zacharysmith@mvalaw.com
                                            Email: hillarycrabtree@mvalaw.com
                                            Email: jimlangdon@mvalaw.com
                                            Email: juliamay@mvalaw.com

                                            Counsel to the Debtors and Debtors-In-Possession




CHAR2\2320174v2
                                              16
Case 20-30149    Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                            Document     Page 17 of 101



                                     EXHIBIT A


                    Category                     Hours Billed   Amount Billed
  Asset Transactions                                223.2       $ 100,129.50
  Case Administration and Business Operations       200.2       $  89,032.00
  Financing and Relief from Stay Proceedings         15.1       $   9,744.50
  Fee Proceedings                                    31.8       $  13,693.50
  Plan and Disclosure                               275.3       $ 128,447.00
  Claims Administration                             150.1       $  73,518.00
  Litigation                                         25.3       $  11,483.50
  Other                                               4.0       $   1,820.00
  Southern Deli Holdings Case Administration          7.7       $   3,503.50
  Southern Deli Holdings Asset Sales                 21.1       $   9,600.50
  Grand Total                                       953.8       $ 440,972.00
Case 20-30149      Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25    Desc Main
                             Document     Page 18 of 101



                                       EXHIBIT B


  Name of Professional     Position    Hourly Rate   Total Hours        Total Amount
Smith, Zachary H.          Member           775.00          93.20       $ 72,230.00
Fisher, Robert A           Member           655.00           3.90       $    2,554.50
Johnson, Daniel L          Member           685.00           1.10       $      753.50
Crabtree, Hillary B.       Member           505.00         216.40       $ 109,282.00
Lee, Marcus S.             Member           575.00           4.10       $    2,357.50
Coyne, Rachel W.           Member           490.00          35.60       $ 17,444.00
Langdon, James R.          Member           735.00           5.00       $    3,675.00
Dyer, Reid E.              Counsel          325.00         148.70       $ 48,327.50
May, Julia Alexandra       Counsel          455.00         277.40       $ 126,217.00
Mathless, Gabriel L.       Associate        425.00          38.10       $ 16,192.50
Tarwater Jr., Michael C.   Associate        350.00           5.90       $    2,065.00
Wu, Joanne                 Associate        270.00          44.80       $ 12,096.00
Herring, Christian N.      Associate        350.00           3.10       $    1,085.00
Taylor, Matthew K.         Associate        355.00          73.50       $ 26,092.50
Powell, Muriel             Paralegal        200.00           3.00       $      600.00
Grand Total                                            953.80           $ 440,972.00
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 19 of 101




                                   EXHIBIT C

                Copying                     $            9.80
                Mileage                     $        3,505.33
                Postage                     $            3.20
                Publication Expenses        $           46.86
                Grand Total                 $        3,565.19
 Case 20-30149         Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                                 Document     Page 20 of 101




                                          EXHIBIT D
                  Detailed Invoices for Each Month of the Second Interim Period




CHAR2\2320174v2
                                               17
       Case 20-30149           Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25       Desc Main
                                         Document     Page 21 of 101




SD-Charlotte, LLC et al
c/o Brian Rosenthal, Chief Restructuring Officer                              Invoice           1054001
MERU                                                                          Date            07/20/2020
1372 Peachtree St.                                                            Page                     1
Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                       $63,198.50
                           Total Expenses:                            $0.00
                           Total This Matter:                    $63,198.50
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                       $32,292.00
                           Total Expenses:                        $2,497.96
                           Total This Matter:                    $34,789.96
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                        $9,744.50
                           Total Expenses:                            $3.30
                           Total This Matter:                     $9,747.80
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                        $5,062.00
                           Total Expenses:                            $6.00
                           Total This Matter:                     $5,068.00
File No. 037179.000029
Re:      Plan and Disclosure

                           Total Services:                       $62,415.00
                           Total Expenses:                            $0.00
                           Total This Matter:                    $62,415.00
File No. 037179.000030
Re:      Claims Administration

                           Total Services:                       $25,334.00
                           Total Expenses:                            $0.00
                           Total This Matter:                    $25,334.00
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                                       Document     Page 22 of 101
                                                                              Invoice         1054001
                                                                              Date          07/20/2020
                                                                              Page                   2
                                                                              Terms        Net 30 Days


File No. 037179.000031
Re:      Litigation

                         Total Services:                        $11,483.50
                         Total Expenses:                             $0.00
                         Total This Matter:                     $11,483.50


                                                      Total (100%) of Fees:                   $209,529.50

                                                         90% of Total Fees:                   $188,576.55

                                                  Total (100%) of Expenses:                     $2,507.26

                                                     TOTAL AMOUNT DUE:                      $191,083.81
       Case 20-30149        Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                         Document     Page 23 of 101




  SD-Charlotte, LLC et al
  c/o Brian Rosenthal, Chief Restructuring Officer                                      Invoice              1054001
  MERU                                                                                  Date               07/20/2020
  1372 Peachtree St.                                                                    Page                        3
  Atlanta, GA 30309


File No. 037179.000025
Re:      Asset Transactions

06/01/20      ZHS      email from/to D. Spatorico regarding MOD sale process (.1);                0.200          155.00
                       review S. Velazquez email regarding same (.1).

06/01/20      ZHS      email from/to J. Silvestro regarding discussion with K. Kobbe.             0.100           77.50

06/01/20      JAM      Email and teleconferences with Peak team and counsel                       0.500          227.50
                       regarding sale of MOD assets.

06/02/20      RED      Telephone conference regarding MOD sale.                                   0.500          162.50

06/02/20      ZHS      Emails R. Jones (counsel for DMAC majority shareholder)                    0.500          387.50
                       regarding potential purchase and next steps related to same
                       (.2); emails B. Rosenthal regarding same (.1); emails J. May
                       and J. Langdon regarding same (.2).

06/02/20      HBC      Work on cure schedule with MERU.                                           0.600          303.00

06/02/20      JAM      Follow-up email and teleconferences with counsel to the                    0.900          409.50
                       prepetition lender and committee regarding sale and stalking
                       horse.

06/03/20      RED      Review/evaluate MOD proposed stalking horse APA.                           2.300          747.50

06/03/20      RED      Telephone conferences regarding MOD bid.                                   1.200          390.00

06/03/20      ZHS      Emails K. Kobbe regarding MOD APA (.2); emails S. Cho                      0.300          232.50
                       regarding MOD APA (.1).

06/03/20      ZHS      Review MOD APA.                                                            1.200          930.00

06/03/20      ZHS      Telephone call with Peak, B. Rosenthal, J. May, and R. Dyer                0.600          465.00
                       regarding MOD APA, strategy, and next steps.

06/03/20      JAM      Teleconference with prepetition lender counsel regarding                   0.700          318.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                    Document     Page 24 of 101
                                                                                     Invoice             1054001
                                                                                     Date              07/20/2020
                                                                                     Page                       4



                  MOD sale and initial bids.

06/03/20   ZHS    emails with counsel for potential bidder regarding MOD                       0.600          465.00
                  process.

06/03/20   HBC    Finalize and file notice of auction.                                         0.400          202.00

06/03/20   HBC    Review and revise cure list (1.1) File same (.3).                            1.400          707.00

06/03/20   HBC    Obtain list of interested parties from Peak, coordinate service.             0.300          151.50

06/04/20   JAM    Teleconference with MOD counsel and prepetition lender                       0.700          318.50
                  counsel regarding sale process.

06/04/20   RED    Communications with potential stalking horse bidders (1.7);                  2.600          845.00
                  review issues regarding liens (.9).

06/04/20   MKT    Draft, review and revise private sale motion.                                0.400          142.00

06/04/20   ZHS    emails counsel for potential bidder regarding call to discuss                0.500          387.50
                  potential Stalking Horse bid.

06/04/20   ZHS    t/c B. Rosenthal regarding strategy with potential bidders.                  0.200          155.00

06/04/20   ZHS    email J. Silvestro regarding MOD sale process.                               0.200          155.00

06/04/20   ZHS    email S. Cho regarding MOD sale process.                                     0.200          155.00

06/04/20   ZHS    t/c Pachulski, FTI, J. Silvestro, B. Rosenthal, and R. Dyer                  0.800          620.00
                  regarding MOD sale process, potential Stalking Horse Bids,
                  and next steps.

06/04/20   ZHS    t/c M. Lee regarding minority equity interest in DMAC and                    0.500          387.50
                  potential resolution of issues related to same.

06/04/20   ZHS    emails J. May and M. Taylor regarding DMAC issues.                           0.200          155.00

06/04/20   MSL    Call with Z. Smith regarding MOD PIzza sale.                                 0.200          115.00

06/04/20    JRL   Correspondence re: APA issues.                                               0.600          441.00

06/04/20   HBC    Follow up with Mod diligence request.                                        0.700          353.50

06/04/20   HBC    Respond to questions on MOD sale process from landlords.                     0.400          202.00

06/04/20   JAM    Teleconferences and email correspondence with counsel for                    1.600          728.00
                  potential bidder (1.0): follow-up with internal team regarding
                  same (0.6).
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                   Document     Page 25 of 101
                                                                                    Invoice             1054001
                                                                                    Date              07/20/2020
                                                                                    Page                       5




06/05/20   RED    Revisions to MOD proposed APA.                                              2.500          812.50

06/05/20   MKT    Draft, review and revise private sale motion.                               1.600          568.00

06/05/20   ZHS    t/c D. Bagley and S. Velazquez regarding MOD liquor                         0.200          155.00
                  licenses.

06/05/20   ZHS    emails R. Dyer regarding revisions to MOD APA.                              0.500          387.50

06/05/20   ZHS    emails with counsel for MOD landlord regarding cure amount.                 0.300          232.50

06/05/20   ZHS    review MOD APA.                                                             1.200          930.00

06/05/20   ZHS    emails J. Silvestro regarding potential Stalking Horse and                  0.300          232.50
                  related issues.

06/05/20    JRL   Correspondence re: MOD sale issues.                                         0.600          441.00

06/05/20   HBC    Assist MERU with diligence requests.                                        0.600          303.00

06/05/20   JAM    Email and teleconferences regarding possible asset sale at                  3.400        1,547.00
                  SD Holdings (0.9).

06/05/20   JAM    Email correspondence and teleconferences regarding MOD                      1.400          637.00
                  draft APA.

06/06/20   HBC    Review AARC asset purchase agreement in MOD sale.                           0.400          202.00

06/07/20   ZHS    discussion and email from/to J. May regarding potential MOD                 0.200          155.00
                  bidder.

06/07/20    JRL   Correspondence re: MOD Pizza sale issues.                                   0.600          441.00

06/07/20   JAM    Email correspondence regarding MOD sale.                                    0.300          136.50

06/08/20   RED    Review revise MOD APA and revisions to same (2.7);                          4.100        1,332.50
                  prepare stalking horse extension notice (.6); review additional
                  bid for MOD assets (.8).

06/08/20   MKT    Review and revise private sale motion.                                      0.100           35.50

06/08/20   ZHS    emails K. Kobbe regarding MOD APA.                                          0.500          387.50

06/08/20   ZHS    emails counsel for potential bidder regarding Stalking Horse                0.300          232.50
                  Proposal.

06/08/20   ZHS    emails Peak regarding MOD sale process.                                     0.500          387.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                   Document     Page 26 of 101
                                                                                    Invoice             1054001
                                                                                    Date              07/20/2020
                                                                                    Page                       6




06/08/20   ZHS    emails R. Dyer, M. Lee, and M. Tarwater regarding MOD                       0.700          542.50
                  APA's.

06/08/20   MSL    Begin review of MOD-Pizza purchase agreement draft                          0.500          287.50
                  received from potential bidder.

06/08/20   MCT    Review APA revisions.                                                       2.300          805.00

06/08/20    JRL   Review bidding materials from Tribeca and MOD APA.                          1.000          735.00

06/08/20   HBC    Assistance with stalking horse notices and APA.                             1.100          555.50

06/08/20   HBC    Negotiations with Wallace Indian Land landlord on cure                      0.200          101.00
                  amounts.

06/08/20   HBC    Update from Peak on bidding process.                                        0.500          252.50

06/08/20   JAM    Email correspondence and analysis regarding potential asset                 1.000          455.00
                  sale at SD Holdings.

06/09/20   RED    Review additional bid for MOD assets and communications                     3.900        1,267.50
                  regarding evaluation of bids.

06/09/20   ZHS    emails J. Silvestro, S. Cho, J. Rossell, B. Rosenthal, R. Dyer,             1.200          930.00
                  J. May, and Peak regarding MOD sale process.

06/09/20   ZHS    emails and t/c K. Kobbe and R. Dyer regarding MOD and                       1.000          775.00
                  Stalking Horse Position.

06/09/20   ZHS    emails D. Spatorico regarding submission and contact with                   0.100           77.50
                  Peak.

06/09/20   MSL    Review and make comments to potential bidder's MOD-Pizza                    1.900        1,092.50
                  purchase agreement.

06/09/20    JRL   Correspondence re: MOD sale issues.                                         0.500          367.50

06/09/20   HBC    Coordination on potential bidder for MOD assets.                            0.300          151.50

06/10/20   RED    Review       revisions      to       MOD    APA       and                   3.300        1,072.50
                  communications/discussions with multiple parties regarding
                  resolution of outstanding issues (2.9); prepare notice of
                  designation of stalking horse (.4 ).

06/10/20   ZHS    numerous emails J. Silvestro, Pachulski, K. Kobbe, B.                       2.600        2,015.00
                  Rosenthal, and R. Dyer regarding Stalking Horse APA
                  finalization and next steps.
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 27 of 101
                                                                                 Invoice             1054001
                                                                                 Date              07/20/2020
                                                                                 Page                       7




06/10/20   ZHS    emails R. Dyer and G. Mathless regarding escrow for Stalking             0.800          620.00
                  Horse deposit.

06/10/20   ZHS    emails R. Fisher and R. Dyer regarding tax comments to                   0.200          155.00
                  Stalking Horse APA.

06/10/20    DLJ   Review ERISA-related provisions in draft asset purchase                  1.100          753.50
                  agreement.

06/10/20   GLM    Draft escrow agreement for MOD transaction.                              0.500          212.50

06/10/20   GLM    Communications with Z. Smith, R. Dyer, MOD counsel, B.                   0.500          212.50
                  Rosenthal, JPM regarding escrow agreement for MOD
                  transaction.

06/10/20   GLM    Communications with R. Dyer, Z. Smith, Bridge counsel,                   0.200           85.00
                  Committee counsel regarding MOD APA.

06/11/20   RED    Finalize remaining issues regarding MOD stalking horse                   6.600        2,145.00
                  agreement and oversee final execution of same (5.8);
                  prepare amended notice of extension of stalking horse
                  deadline (.8).

06/11/20   ZHS    numerous emails with J. Silvestro, Pachulski, DLA, B.                    2.200        1,705.00
                  Rosenthal, and R. Dyer regarding finalization of MOD
                  Stalking Horse APA.

06/11/20   ZHS    emails R. Jones regarding DMAC.                                          0.300          232.50

06/11/20   ZHS    t/c J. Rosell regarding Stalking Horse APA and bidder                    0.300          232.50
                  communication.

06/11/20   ZHS    emails K. Kobbe regarding APA comments.                                  0.200          155.00

06/11/20   ZHS    emails R. Dyer regarding APA and process.                                0.600          465.00

06/11/20   GLM    Review and revise escrow agreement.                                      0.200           85.00

06/11/20   GLM    Correspondence with R. Dyer, Z. Smith, JPM, MOD counsel                  0.600          255.00
                  regarding escrow agreement, KYC requirements.

06/11/20   HBC    File amended notice of extension of stalking horse period.               0.300          151.50

06/11/20   HBC    Contact landlords regarding stalking horse designation.                  0.300          151.50

06/11/20   HBC    Discuss strategy of adequate protection requirements.                    0.300          151.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                   Document     Page 28 of 101
                                                                                Invoice              1054001
                                                                                Date               07/20/2020
                                                                                Page                        8
                                                                                Terms             Net 30 Days


06/11/20   HBC    Review MOD asset purchase agreement.                                    1.100          555.50

06/11/20   JAM    Email and teleconferences regarding possible turnover                   2.300         1,046.50
                  actions (0.4); email and teleconferences regarding DMAC
                  sale (1.0); research regarding lien issue and DMAC sale
                  (0.9).

06/12/20   RED    Review issue and communications regarding MOD NDA.                      0.800          260.00

06/12/20   ZHS    emails J. May and B. Rosenthal regarding DMAC and Itria.                0.600          465.00

06/12/20   GLM    Attend to MOD escrow agreement, KYC.                                    0.500          212.50

06/12/20   HBC    Negotiate cure amount with J. Capitano.                                 0.200          101.00

06/12/20   JAM    Email and teleconferences regarding NDA and DMAC.                       0.900          409.50

06/14/20   ZHS    email G. Mathless and R. Dyer regarding MOD escrow                      0.200          155.00
                  account and deposit.

06/14/20   GLM    Correspondence with Z. Smith regarding status of MOD                    0.200            85.00
                  escrow agreement.

06/15/20   RED    Review timing issues regarding MOD cure objections.                     0.300            97.50

06/15/20   ZHS    emails G. Mathless regarding JPM escrow for MOD deposit.                0.600          465.00

06/15/20   GLM    Attend to finalizing MOD escrow agreement.                              0.600          255.00

06/15/20   HBC    Correspondence with landlords on cure amounts.                          0.300          151.50

06/15/20   HBC    Update cure exhibit list with agreed cure amounts.                      0.200          101.00

06/16/20   RED    Review landlord cure status information (.4); telephone                 1.700          552.50
                  conference with MOD regarding purchase (.5); initial review
                  of comments regarding schedules to APA (.8).

06/16/20   ZHS    t/c MOD, K. Kobbe, B. Rosenthal, A. Cohen, R. Dyer, and G.              0.700          542.50
                  Mathless, regarding MOD APA post-execution next steps,
                  landlord and creditor outreach process, and escrow
                  agreements.

06/16/20   ZHS    emails M. Tarwater regarding DMAC information for                       0.700          542.50
                  assignment agreement.

06/16/20   ZHS    review and respond to S. Velazquez and B. Rosenthal emails              0.200          155.00
                  regarding MOD break-up fee calculation.
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                   Document     Page 29 of 101
                                                                                Invoice             1054001
                                                                                Date              07/20/2020
                                                                                Page                       9



06/16/20   GLM    Call with MOD regarding APA, escrow agreement.                          0.400          170.00

06/16/20   GLM    Communications with MOD counsel, JPM, B. Rosenthal, Z.                  0.500          212.50
                  Smith regarding escrow agreement, closing of same.

06/16/20   MCT    Conference call with Bankruptcy Team regarding status; call             0.800          280.00
                  with Zach Smith.

06/16/20   HBC    Draft and file amended cure exhibit.                                    0.400          202.00

06/16/20   HBC    Revise and file notice of amended cure exhibit.                         0.200          101.00

06/17/20   RED    Review issues regarding APA schedules.                                  2.200          715.00

06/17/20   GLM    Correspondence with B. Rosenthal regarding escrow                       0.200           85.00
                  statements.

06/17/20   ZHS    emails S. Cho and H. Crabtree regarding supplemental cure               0.200          155.00
                  list.

06/17/20   MCT    Telephone call with Matt Walker; draft unit assignment                  2.400          840.00
                  agreement.

06/17/20   HBC    Discuss revised cure claim with committee.                              0.100           50.50

06/18/20   RED    Review issues regarding MOD APA schedules and revise                    2.500          812.50
                  same.

06/18/20   MCT    Revise Unit Assignment Agreement.                                       0.400          140.00

06/22/20   RED    Communications with debtors regarding schedules to MOD                  0.400          130.00
                  APA.

06/22/20   HBC    Revisions to asset purchase agreement.                                  0.800          404.00

06/22/20   JAM    Research regarding possible sale of SD Holdings assets                  2.400        1,092.00
                  (0.9); emails and teleconferences regarding same (1.5).

06/23/20   RED    Telephone conversation with Attorney Hage (.3); review                  3.400        1,105.00
                  additional bid proposal (.8); review issues regarding MOD
                  APA schedules (2.3).

06/23/20   MSL    Review DMAC operating agreement in preparation for call                 1.500          862.50
                  regarding same; call with Mr. Rosenthal and Mr. Smith
                  regarding same.

06/23/20   ZHS    emails Peak regarding MOD bidder status.                                0.700          542.50
       Case 20-30149   Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                  Document     Page 30 of 101
                                                                                Invoice              1054001
                                                                                Date               07/20/2020
                                                                                Page                       10
                                                                                Terms             Net 30 Days


06/23/20   ZHS    review Spatorico submission.                                            1.000          775.00

06/23/20   ZHS    emails J. Silvestro, Pachulski, and DLA regarding Spatorico             0.500          387.50
                  submission.

06/23/20   ZHS    emails H. Crabtree and R. Dyer regarding construction lien              0.400          310.00
                  issue and MOD sale.

06/23/20   ZHS    emails K. Kobbe regarding construction lien issue and MOD               0.300          232.50
                  sale.

06/23/20   HBC    Review bid status and strategy.                                         0.300          151.50

06/24/20   RED    Telephone conference regarding MOD sale issue.                          0.800          260.00

06/24/20   ZHS    t/c Peak and B. Rosenthal regarding MOD sale process                    0.800          620.00
                  update and next steps.

06/25/20   RED    Revise schedules and communications with MOD regarding                  1.700          552.50
                  same (1.5); communications regarding landlord cure
                  amounts (.2).

06/25/20   ZHS    emails Peak regarding MOD sale process.                                 0.700          542.50

06/25/20   ZHS    emails R. Dyer regarding MOD APA schedules.                             0.200          155.00

06/26/20   ZHS    emails S. Velazquez regarding MOD bidders.                              0.600          465.00

06/26/20   ZHS    emails K. Kobbe regarding MOD sale process.                             0.300          232.50

06/26/20   HBC    Review status update on MOD bids.                                       0.600          303.00

06/26/20   HBC    Correspondence with stalking horse counsel on mechanic                  0.100            50.50
                  lien issues.

06/26/20   JAM    Email and teleconferences regarding DMAC and sale.                      1.000          455.00

06/29/20   ZHS    emails Peak Team regarding MOD bids.                                    0.700          542.50

06/29/20   HBC    Review correspondence on bids and analysis.                             1.400          707.00

06/30/20   RED    Analysis of and conference regarding MOD bids and related               1.300          422.50
                  issues.

06/30/20   JAM    Teleconference and emails with R. Gore, B. Rosenthal                    3.700         1,683.50
                  regarding equity interest sale (1.3); emails with creditor
                  regarding potential settlement and equity sale (0.9);
                  teleconferences and email correspondence with Peak, B.
Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25              Desc Main
                                Document     Page 31 of 101
                                                                         Invoice              1054001
                                                                         Date               07/20/2020
                                                                         Page                       11



              Rosenthal and team regarding MOD sale process (2.5).


              Total Services:                                                  127.00           $63,198.50



    Daniel L. Johnson                 1.10    hours at      685.00   =                $753.50
    Marcus S. Lee                     4.10    hours at      575.00   =              $2,357.50
    Zachary H. Smith                 29.70    hours at      775.00   =             $23,017.50
    Hillary B. Crabtree              13.50    hours at      505.00   =              $6,817.50
    James R. Langdon                  3.30    hours at      735.00   =              $2,425.50
    Reid E. Dyer                     42.10    hours at      325.00   =             $13,682.50
    Michael C. Tarwater               5.90    hours at      350.00   =              $2,065.00
    Gabriel L. Mathless               4.40    hours at      425.00   =              $1,870.00
    Julia A. May                     20.80    hours at      455.00   =              $9,464.00
    Matthew K. Taylor                 2.10    hours at      355.00   =                $745.50

    Total (100%) of Fees:                                                           63,198.50

    90% of Total Fees:                                                              56,878.65



             TOTAL AMOUNT DUE:                                                                  $56,878.65
       Case 20-30149      Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                      Document     Page 32 of 101
                                                                                      Invoice              1054001
                                                                                      Date               07/20/2020
                                                                                      Page                       12



File No. 037179.000026
Re:      Case Administration and Business Operations

06/01/20     HBC     Review and revise narrative to update current events.                      0.300          151.50

06/01/20     HBC     Update and file monthly report for SD Restaurant Group.                    0.400          202.00

06/01/20     HBC     Update and file monthly report for SD-Charlotte, LLC.                      0.600          303.00

06/01/20     HBC     Review and file RTHT Investment monthly report.                            0.400          202.00

06/01/20     HBC     Update and file monthly report for SD-Missouri.                            0.600          303.00

06/01/20     HBC     Review and file Southern Deli Holdings monthly report.                     0.200          101.00

06/01/20     ZHS     emails H. Crabtree regarding Reinhart motion.                              0.200          155.00

06/02/20     HBC     Discussion of application of sale proceeds and quarterly fees.             0.200          101.00

06/03/20     JXW     Internal status call with MVA team re case status and                      0.500          135.00
                     administration.

06/03/20     MKT     Telephone conference        with   MVA    team     re   matter             0.500          177.50
                     administration.

06/03/20     RED     Telephone conference regarding case status and strategy.                   0.500          162.50

06/03/20     ZHS     emails D. Bagley regarding potential bidder and need for NC                0.600          465.00
                     counsel (.2); emails and t/c with potential counsel
                     recommendation regarding same (.2); further emails D.
                     Bagley and potential bidder regarding NC counsel
                     introduction (.2).

06/03/20     ZHS     t/c H. Crabtree, J. May, J. Wu, and M. Taytor regarding                    0.500          387.50
                     coordination and pending matters.

06/04/20     HBC     Update deadline memo with plan and sale dates.                             0.600          303.00

06/05/20     JXW     Correspondence with MVA team regarding timelines.                          0.300           81.00

06/05/20     HBC     Coordination on deadlines, case administration.                            1.600          808.00

06/08/20     HBC     Coordination on case task lists, administration.                           1.200          606.00

06/08/20     HBC     Coordinate with the Court on hearing matters.                              0.300          151.50

06/09/20     JXW     Correspondence with R. Dyer and J. May regarding status of                 0.500          135.00
                     MOD sales process and plan/disclosure statement.
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                    Document     Page 33 of 101
                                                                                 Invoice             1054001
                                                                                 Date              07/20/2020
                                                                                 Page                      13



06/09/20   JXW    Circulate updated tasklist internally.                                   0.100           27.00

06/09/20   ZHS    emails H. Crabtree regarding updated task list.                          0.300          232.50

06/09/20   ZHS    emails J. May regarding Itria discussion.                                0.200          155.00

06/09/20   HBC    Review and revise consent orders and upload.                             1.100          555.50

06/10/20   JXW    Internal call with MVA team regarding status of wind-down                0.800          216.00
                  tasks.

06/10/20   MKT    Conference with MVA team re work in progress (.7);                       0.800          284.00
                  telephone conference with Itra, J. May, and B. Rosenthall re
                  Itra settlement (.1).

06/10/20   HBC    Internal call on case administration, plan and sale status.              0.800          404.00

06/10/20   ZHS    t/c H. Crabtree, J. May, M. Taylor, and J. Wu regarding                  0.800          620.00
                  coordination of all action items.

06/10/20   ZHS    emails J. May regarding Itria.                                           0.200          155.00

06/10/20   HBC    Prepare for and attend team call on SD-Charlotte case                    0.700          353.50
                  administration.

06/11/20   HBC    Discuss status of delinquent account receivables with MERU.              0.400          202.00

06/11/20   HBC    Serve Reinhart consent order.                                            0.200          101.00

06/15/20   ZHS    emails K. Kobbe, Peak, and B. Rosenthal regarding call with              0.500          387.50
                  MOD to discuss various post-APA execution action items.

06/15/20   ZHS    t/c B. Rosenthal, A. Cohen, and J. Silvestro regarding                   0.700          542.50
                  recovery analysis.

06/16/20   JXW    Call with MVA team regarding case deadlines and tasks.                   0.300           81.00

06/16/20   MKT    Telephone conference with MVA team re matter status.                     0.300          106.50

06/16/20   RED    Conference regarding upcoming case issues (.3); review                   0.500          162.50
                  communications regarding utility deposits (.2).

06/16/20   GLM    Correspondence regarding debtor insurance payment.                       0.100           42.50

06/16/20   HBC    Correspondence with counsel with Duke and Piedmont.                      0.300          151.50

06/17/20   JXW    Update wind-down task list and circulate.                                0.300           81.00
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                   Document     Page 34 of 101
                                                                                    Invoice             1054001
                                                                                    Date              07/20/2020
                                                                                    Page                      14



06/17/20   HBC    Discuss engagement of ordinary course professionals, draft                  0.400          202.00
                  motion.

06/17/20   HBC    Team meeting on case administration.                                        0.300          151.50

06/18/20   HBC    Coordination with Piedmont Gas and Duke on retainer                         0.600          303.00
                  discrepancies and closing Sonic accounts.

06/19/20   ZHS    emails H. Crabtree regarding Doordash.                                      0.300          232.50

06/19/20   HBC    Finalize and file motion for ordinary course professional                   1.400          707.00
                  motion.

06/19/20   HBC    Coordinate service issues and motions with Stretto.                         0.400          202.00

06/19/20   HBC    Coordinate on AMEX reimbursement.                                           0.100           50.50

06/22/20   JXW    Update wind down task list.                                                 0.400          108.00

06/22/20   RED    Evaluate issue regarding DoorDash payments and begin                        4.800        1,560.00
                  preparing turnover motion.


06/22/20    MP    Analyze Notice to identify upcoming events and deadlines.                   0.300           60.00

06/22/20    MP    Update Compulaw with deadlines and upcoming events.                         0.300           60.00

06/22/20   GLM    Correspondence with L. Buderus regarding automatic stay                     0.100           42.50
                  question from Natural Resources Consulting Engineers.

06/22/20    MP    Interoffice regarding upcoming events and deadlines.                        0.300           60.00

06/22/20   ZHS    emails M. Lee and B. Rosenthal regarding DMAC.                              0.300          232.50

06/22/20   HBC    Coordination of amendments to schedules.                                    0.200          101.00

06/23/20   JXW    Update and circulate wind down tasklist for weekly status call.             0.300           81.00

06/23/20   HBC    Correspondence with NCRE on closed office.                                  0.200          101.00

06/23/20   HBC    Review Edward Don relief from stay.                                         0.300          151.50

06/23/20   HBC    Correspondence with court on Edward Don shortened notice                    0.200          101.00
                  and hearing.

06/23/20   HBC    Strategy on SD-Holdings liquidation.                                        0.500          252.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                    Document     Page 35 of 101
                                                                                  Invoice             1054001
                                                                                  Date              07/20/2020
                                                                                  Page                      15




06/23/20   HBC    Revise narrative for monthly reports.                                     0.400          202.00

06/23/20   HBC    Coordinate with Stretto on schedules.                                     0.600          303.00

06/24/20   JXW    Coordinate with M. Powell regarding calendar dates for                    0.300           81.00
                  Edward Don relief from stay motion.

06/24/20   JXW    Update task list and circulate for internal status call.                  0.200           54.00

06/24/20    MP    Analyze Notice of Hearing to identify upcoming events and                 0.300           60.00
                  deadlines.

06/24/20    MP    Update Compulaw with deadlines and upcoming events.                       0.300           60.00

06/24/20   ZHS    t/c and emails B. Rosenthal regarding SD Holdings next                    0.700          542.50
                  steps.

06/24/20   HBC    Review amended schedules.                                                 0.600          303.00

06/24/20   JAM    Review and comment on task list.                                          0.300          136.50

06/25/20   JXW    Call with MVA team regarding all pending matters.                         1.000          270.00

06/25/20   JXW    Coordinate with M. Powell regarding key dates and deadlines               0.300           81.00
                  for calendars.

06/25/20   MKT    Prepare for and attend telephone conference with MVA team                 1.000          355.00
                  re matter status.

06/25/20   ZHS    call with J. Langdon, H. Crabtree, J. Wu, M. Taylor, and R.               1.000          775.00
                  Dyer, regarding all pending matters.

06/25/20   RED    Conference regarding ongoing case issues (1.0);                           3.800        1,235.00
                  revise/finalize complaint for turnover of DoorDash funds (2.8
                  ).

06/25/20    MP    Update Compulaw with deadlines and upcoming events.                       0.300           60.00

06/25/20    MP    Analyze Notice to identify upcoming events and deadlines.                 0.300           60.00

06/25/20   ZHS    emails J. Rossell regarding MERU staffing report.                         0.300          232.50

06/25/20   ZHS    call with H. Crabtree, J. May, M. Taylor, J. Langdon, and J.              0.800          620.00
                  Wu regarding all pending matters.

06/25/20   ZHS    emails H. Crabtree regarding amended schedules.                           0.300          232.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                   Document     Page 36 of 101
                                                                                Invoice             1054001
                                                                                Date              07/20/2020
                                                                                Page                      16



06/25/20   ZHS    emails H. Crabtree regarding monthly report language.                   0.300          232.50

06/25/20   HBC    Discussion of mechanic lien issue and propose resolution.               1.400          707.00

06/25/20   HBC    Review and file amended schedule G for SD-Charlotte.                    0.500          252.50

06/25/20   HBC    Review and file amended schedule G for SD-Missouri.                     0.500          252.50

06/25/20   HBC    Review and file amended schedule G for RTHT.                            0.500          252.50

06/25/20   HBC    Coordinate on case administrative matters and deadlines.                1.900          959.50

06/25/20   JAM    Review DoorDash complaint (0.4); email correspondence                   1.900          864.50
                  with Itria regarding SD Holdings (0.5); teleconferences and
                  emails with B. Rosenthal and debtor team regarding SD
                  Holdings and next steps (1.0).

06/26/20   JXW    Confirm case dates and deadlines for team calendars.                    0.400          108.00

06/26/20   JXW    Correspondence with M. Powell regarding calendar dates for              0.300           81.00
                  case.

06/26/20    MP    Analyze Notices to identify upcoming events and deadlines.              0.300           60.00

06/26/20    MP    Interoffice regarding upcoming events and deadlines.                    0.300           60.00

06/26/20   ZHS    emails H. Crabtree regarding Edward Don stipulation.                    0.200          155.00

06/26/20   ZHS    emails J. May and B. Rosenthal regarding SD Holdings.                   0.600          465.00

06/26/20   HBC    Review and comment on Edward Don consent order.                         0.600          303.00

06/26/20   HBC    Coordination on consent orders with Committee and Bridge.               0.500          252.50

06/26/20   HBC    Work on case administration matters and calendar issues.                1.700          858.50

06/28/20   HBC    Internal strategy on case process.                                      0.300          151.50

06/29/20   ZHS    emails J. May regarding SD Holdings dismissal and                       0.200          155.00
                  coordination with Bridge and Pachulski.

06/29/20   ZHS    email from/to L. Sumner regarding mechanic's lien consent               0.100           77.50
                  order.

06/29/20   ZHS    emails J. May regarding SD Holdings next steps.                         0.700          542.50

06/29/20   ZHS    emails J. May regarding SD Holdings dismissal analysis.                 0.500          387.50
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                       Desc Main
                                       Document     Page 37 of 101
                                                                                         Invoice              1054001
                                                                                         Date               07/20/2020
                                                                                         Page                       17



06/29/20   HBC       Review, comment and coordinate consent order for Edward                       0.600           303.00
                     Don.

06/29/20   HBC       Review case deadlines and administrative tasks.                               1.400           707.00

06/30/20   JXW       Correspondence with Z. Smith, J. May regarding case dates                     0.700           189.00
                     and deadlines and set up calendar reminders of the same.

06/30/20   HBC       Finalize and file SD-Charlotte monthly report.                                0.700           353.50

06/30/20   HBC       Finalize and file SD-Missouri monthly report.                                 0.800           404.00

06/30/20   HBC       Finalize and file RTHT monthly report.                                        0.600           303.00

06/30/20   HBC       Finalize and file SD Restaurant Group monthly report.                         0.500           252.50

06/30/20   HBC       Finalize and file Southern Deli Holdings monthly report.                      0.500           252.50

06/30/20   HBC       Assist with consent order for Edward Don and hearing.                         0.700           353.50

06/30/20   ZHS       emails J. May and B. Rosenthal regarding SD Holdings next                     0.800           620.00
                     steps.

06/30/20   ZHS       t/c R. Jones, J. May, and B. Rosenthal regarding DMAC and                     0.700           542.50
                     SD Holdings.

06/30/20   ZHS       emails J. May       and    B.     Rosenthal     regarding   Itria             0.600           465.00
                     correspondence.

06/30/20   ZHS       emails H. Crabtree regarding monthly reports.                                 0.200           155.00


                     Total Services:                                                               70.90        $32,292.00



           Zachary H. Smith                    12.60     hours at         775.00                    $9,765.00
           Hillary B. Crabtree                 29.80     hours at         =505.00                  $15,049.00
           Reid E. Dyer                         9.60     hours at         =325.00                   $3,120.00
           Gabriel L. Mathless                  0.20     hours at         =425.00                      $85.00
           Julia A. May                         2.20     hours at         =455.00                   $1,001.00
           Matthew K. Taylor                    2.60     hours at         =355.00                     $923.00
           Joanne Wu                            6.70     hours at         =270.00                   $1,809.00
           Muriel Powell                        2.70     hours at         =200.00                     $540.00

           Total (100%) of Fees:
                                                                                                    32,292.00
Case 20-30149     Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25     Desc Main
                              Document     Page 38 of 101
                                                               Invoice             1054001
                                                               Date              07/20/2020
                                                               Page                      18



    90% of Total Fees:                                                   29,062.80



              Copying                                                                      9.80

              Postage                                                                      3.20

              Overnight Delivery                                                         46.86

              Computer Aided Research                                                  2,438.10

              Total Expenses:                                                          2,497.96



             TOTAL AMOUNT DUE:                                                       $31,560.76
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                       Document     Page 39 of 101
                                                                                       Invoice              1054001
                                                                                       Date               07/20/2020
                                                                                       Page                       19



File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

05/07/20     ZHS      emails B. Rosenthal regarding cash collateral budget (.5);                 1.600      1,240.00
                      review same (.5); analyze claim issues in relation to same
                      (.6).

05/07/20     ZHS      follow-up regarding cash collateral budget and approval                    1.500      1,162.50
                      process.

06/01/20     JAM      Emails and teleconferences with team, counsel for                          2.300      1,046.50
                      prepetition lender and counsel for the committee regarding
                      updated budget and final cash collateral order (1.2); review
                      and revise proposed budget and stipulation (1.1).

06/02/20     ZHS      emails J. Langdon regarding draft of cash collateral order.                0.300          232.50

06/02/20     JAM      Review proposed edits to final cash collateral order (0.8);                3.100      1,410.50
                      review and comment on cash collateral order (2.3).

06/03/20     ZHS      emails B. Rosenthal regarding cash collateral extension and                0.600          465.00
                      budget.

06/03/20      JRL     Correspondence re: cash collateral issues.                                 0.600          441.00

06/04/20     ZHS      review revised cash collateral order (.2); emails M. Taylor                0.500          387.50
                      regarding same (.2); email S. Cho and J. Silvestro regarding
                      same (.1).

06/04/20      JRL     Correspondence re: cash collateral order and comments to                   0.500          367.50
                      same.

06/05/20     ZHS      t/c Pachulski, J. Silvestro, J. May, B. Rosenthal, A. Cohen,               0.800          620.00
                      and Peak, regarding cash collateral, MOD revised proposal,
                      and next steps.

06/05/20      JRL     Review updated cash collateral order.                                      0.400          294.00

06/08/20     ZHS      emails J. Silvestro, S. Cho, Peak, B. Rosenthal, and H.                    1.200          930.00
                      Crabtree regarding cash collateral stipulated order and
                      budget.

06/08/20      JRL     Correspondence re: cash collateral order.                                  0.200          147.00

06/08/20     HBC      Review and revise cash collateral budget per local rules (.4).             0.600          303.00
                      Upload consent order (.2).

06/24/20     ZHS      emails H. Crabtree regarding expedited hearing on stay relief              0.900          697.50
                      motion and next steps related to same (.7); emails K. Kobbe
Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25          Desc Main
                                Document     Page 40 of 101
                                                                     Invoice              1054001
                                                                     Date               07/20/2020
                                                                     Page                       20



              regarding same (.2).


              Total Services:                                                  15.10        $9,744.50



    Zachary H. Smith                  7.40   hours at   775.00   =              $5,735.00
    Hillary B. Crabtree               0.60   hours at   505.00   =               $303.00
    James R. Langdon                  1.70   hours at   735.00   =              $1,249.50
    Julia A. May                      5.40   hours at   455.00   =              $2,457.00

    Total (100%) of Fees:                                                        9,744.50

    90% of Total Fees:                                                           8,770.05



               Computer Aided Research                                                          3.30

               Total Expenses:                                                                  3.30



              TOTAL AMOUNT DUE:                                                             $8,773.35
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                Desc Main
                                       Document     Page 41 of 101
                                                                                  Invoice              1054001
                                                                                  Date               07/20/2020
                                                                                  Page                       21



File No. 037179.000028
Re:      Fee Proceedings

06/02/20     JXW     Correspondence with Z. Smith and H. Crabtree regarding                 0.200           54.00
                     MVA fee statement objection deadline.

06/03/20     MKT     Draft first MVA fee application.                                       0.900          319.50

06/04/20     JXW     Correspondence with J. Ridings regarding third monthly                 0.100           27.00
                     invoice.

06/08/20     JXW     Correspondence with M. Taylor and J. Ridings regarding fee             0.400          108.00
                     application exhibits.

06/08/20     MKT     Review and revise fee application.                                     0.200           71.00

06/08/20     HBC     Coordination on fee application.                                       0.300          151.50

06/14/20     ZHS     email H. Crabtree regarding fee application preparation.               0.100           77.50

06/15/20     JXW     Review and provide comments to May pre-bill for fee                    2.400          648.00
                     statement.

06/15/20     JXW     Coordinate with J. Ridings regarding fee exhibits for fee              0.100           27.00
                     application.

06/15/20     HBC     Start work on monthly statement and application.                       0.400          202.00

06/16/20     JXW     Correspondence with J. Ridings regarding exhibits for fee              0.100           27.00
                     application.

06/16/20     JXW     Forward M. Taylor fee statements and May prebill for fee               0.100           27.00
                     application narratives.

06/16/20     ZHS     email from/to J. Wu regarding comments to May fee                      0.100           77.50
                     statement.

06/17/20     JXW     Review and provide comments on draft fee application.                  0.300           81.00

06/17/20     JXW     Correspondence with Z. Smith regarding May invoice in                  0.200           54.00
                     connection with fee application exhibits.

06/17/20     HBC     Revisions to fee application.                                          0.400          202.00

06/18/20     JXW     Draft, review and revise fourth monthly fee statement.                 0.700          189.00

06/18/20     MKT     Review and revise first interim fee application.                       0.600          213.00

06/18/20     ZHS     emails M. Taylor regarding fee application.                            0.500          387.50
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                       Document     Page 42 of 101
                                                                                      Invoice              1054001
                                                                                      Date               07/20/2020
                                                                                      Page                       22




06/18/20   HBC       Revisions to MVA fee application.                                          1.100          555.50

06/19/20   JXW       Final review of fee application.                                           0.200            54.00

06/19/20   JXW       Incorporate edits to fourth fee statement, and forward revised             0.100            27.00
                     version to H. Crabtree.

06/19/20   JXW       Send fourth monthly fee statement to major constituencies.                 0.200            54.00

06/19/20   HBC       Finalize and file MVA fee application.                                     1.300          656.50

06/19/20   HBC       Finalize and file JD Thompson fee application.                             0.300          151.50

06/25/20   JXW       Prepare, review and revise notice for MERU staffing report                 0.800          216.00
                     (0.6); file the same with staffing report (0.2).

06/25/20   HBC       Review, revise and file MERU staffing report.                              0.800          404.00


                     Total Services:                                                            12.90        $5,062.00



           Zachary H. Smith                     0.70     hours at       775.00    =               $542.50
           Hillary B. Crabtree                  4.60     hours at       505.00    =              $2,323.00
           Matthew K. Taylor                    1.70     hours at       355.00    =               $603.50
           Joanne Wu                            5.90     hours at       270.00    =              $1,593.00

           Total (100%) of Fees:                                                                  5,062.00

           90% of Total Fees:                                                                     4,555.80



                      Computer Aided Research                                                                    6.00

                      Total Expenses:                                                                            6.00



                     TOTAL AMOUNT DUE:                                                                       $4,561.80
       Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                        Document     Page 43 of 101
                                                                                        Invoice              1054001
                                                                                        Date               07/20/2020
                                                                                        Page                       23



File No. 037179.000029
Re:      Plan and Disclosure

06/01/20     ZHS      email S. Cho regarding status of Term Sheet.                                0.100           77.50

06/01/20     JAM      Review and comment on proposed plan term sheet and cash                     3.900      1,774.50
                      collateral settlement (1.1); emails and teleconferences with
                      counsel for Committee and prepetition lender regarding same
                      (1.0); draft plan (1.9).

06/02/20     ZHS      email J. Silvestro and S. Cho regarding Term Sheet.                         0.100           77.50

06/02/20     ZHS      emails J. May and M. Taylor regarding drafts of plan and                    0.200          155.00
                      disclosure statement.

06/02/20     ZHS      review and revise plan term sheet.                                          0.600          465.00

06/02/20     ZHS      emails S. Cho, J. Silvestro, and J. May regarding global                    0.500          387.50
                      settlement.

06/02/20     HBC      Strategy on plan and disclosure statement.                                  0.800          404.00

06/03/20     JAM      Teleconference regarding status of items related to term                    0.500          227.50
                      sheet and plan.

06/03/20     JAM      Draft, review and revise plan of liquidation.                               3.900      1,774.50

06/04/20     MKT      Review and revise disclosure statement.                                     1.100          390.50

06/04/20     ZHS      emails J. May regarding plan and disclosure statement drafts                0.500          387.50
                      and combined documents.

06/04/20     JAM      Draft and revise plan of liquidation (2.2); research in support             4.600      2,093.00
                      of same (1.8); emails and teleconferences regarding plan and
                      disclosure statement (0.6).

06/05/20     ZHS      emails and t/c J. May regarding plan and disclosure                         0.800          620.00
                      statement drafting, timing, and next steps.

06/05/20     HBC      Coordination on motion to conditionally approve disclosure                  0.500          252.50
                      statement.

06/05/20     HBC      Calculate plan and solicitation deadlines to determine filing.              0.500          252.50

06/06/20     JAM      Email correspondence with committee and prepetition lender                  0.300          136.50
                      regarding plan and sale items.

06/07/20     ZHS      discussion J. May regarding plan and disclosure statement.                  0.100           77.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 44 of 101
                                                                                 Invoice             1054001
                                                                                 Date              07/20/2020
                                                                                 Page                      24



06/08/20   ZHS    emails J. May and H. Crabtree regarding plan and disclosure              0.800          620.00
                  statement timing and next steps.

06/08/20   JAM    Review term sheet and draft plan of liquidation.                         1.000          455.00

06/09/20   ZHS    emails J. May regarding plan treatment.                                  0.500          387.50

06/09/20   ZHS    emails J. May and G. Mathless regarding plan administrator               0.600          465.00
                  agreement.

06/09/20   GLM    Communications with Z. Smith, J. May regarding plan terms,               0.700          297.50
                  plan administrator agreement.

06/09/20   HBC    Confirm hearing dates with interested parties and the Court.             0.300          151.50

06/09/20   HBC    Discussion of revision of plan term sheet.                               0.300          151.50

06/09/20   HBC    Research of effect of rejection on mechanic liens for plan               1.300          656.50
                  treatment.

06/09/20   JAM    Draft plan and review disclosure statement (2.8).                        2.800        1,274.00

06/10/20   JXW    Research treatment of mechanics liens on rejected leases in              2.600          702.00
                  a chapter 11 plan.

06/10/20   MKT    Draft, review and revise disclosure statement motion.                    3.800        1,349.00

06/10/20   GLM    Correspondence with J. May regarding draft plan, disclosure              0.100           42.50
                  statement.

06/10/20   JAM    Teleconference G. Mathless regarding plan exhibits and                   5.600        2,548.00
                  supplement (0.4); teleconference B. Rosenthal regarding
                  plan administrator (0.3); emails and teleconferences with
                  committee and prepetition lender regarding term sheet (1.0);
                  draft plan of liquidation (3.9).

06/11/20   MKT    Review and revise the Disclosure Statement.                              4.600        1,633.00

06/11/20   ZHS    emails J. May regarding tax analysis of plan.                            0.300          232.50

06/11/20   ZHS    emails J. May and H. Crabtree regarding plan and disclosure              0.400          310.00
                  statement drafts and timing.

06/11/20   ZHS    review solicitation process and deadlines.                               0.500          387.50

06/11/20   GLM    Correspondence with MVA team regarding draft plan,                       0.200           85.00
                  disclosure statement.
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                   Document     Page 45 of 101
                                                                                    Invoice             1054001
                                                                                    Date              07/20/2020
                                                                                    Page                      25



06/11/20   HBC    Review form of ballots with Stretto.                                        0.500          252.50

06/11/20   HBC    Review plan of liquidation.                                                 1.100          555.50

06/12/20   MKT    Review and revise disclosure statement motion.                              2.500          887.50

06/12/20   ZHS    emails J. May, M. Taylor, and H. Crabtree regarding plan and                0.700          542.50
                  disclosure statement.

06/12/20   GLM    Communications with H. Crabtree, Z. Smith, J. May regarding                 0.400          170.00
                  plan, disclosure statement.

06/12/20   HBC    Review and forward disclosure statement.                                    2.200        1,111.00

06/12/20   HBC    Call with MERU on liquidation questions.                                    0.500          252.50

06/12/20   JAM    Research and draft plan of liquidation (5.8); review and revise             7.800        3,549.00
                  disclosure statement (1.0); email and teleconferences
                  regarding same (1.0).

06/15/20   ZHS    t/c B. Rosenthal, A. Cohen, and J. May regarding liquidation                0.700          542.50
                  analysis.

06/15/20   ZHS    emails S. Cho, J. Rossell, and J. May regarding plan                        0.300          232.50
                  structure.

06/15/20   ZHS    review drafts of plan and disclosure statement.                             1.500        1,162.50

06/15/20   HBC    Review disclosure statement.                                                1.100          555.50

06/15/20   HBC    Review plan of liquidation.                                                 0.700          353.50

06/15/20   HBC    Call with C. Wright on plan term sheet.                                     0.400          202.00

06/15/20   JAM    Teleconferences and emails B. Rosenthal and A. Cohen                        1.000          455.00
                  regarding liquidation analysis (1.0).

06/16/20   MKT    Review and revise disclosure statement.                                     2.300          816.50

06/16/20   ZHS    emails M. Taylor, J. May, and H. Crabtree regarding                         0.300          232.50
                  conditional approval motion.

06/16/20   ZHS    emails H. Crabtree and J. May regarding plan process and                    0.300          232.50
                  timing.

06/16/20   ZHS    t/c S. Cho, J. Rossell, and J. May regarding plan structure.                0.600          465.00

06/16/20   ZHS    emails J. May regarding plan structure and next steps in                    0.700          542.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                    Document     Page 46 of 101
                                                                                     Invoice             1054001
                                                                                     Date              07/20/2020
                                                                                     Page                      26



                  relation to plan process.

06/16/20   HBC    Assist with plan of liquidation.                                             1.500          757.50

06/16/20   HBC    Draft disclosure statement.                                                  1.100          555.50

06/16/20   HBC    Assist with motion for conditional approval.                                 0.500          252.50

06/16/20   JAM    SD internal team status update teleconferences on                            8.500        3,867.50
                  confirmation items (0.8); teleconference with committee on
                  plan (0.8); draft and revise plan and disclosure statement
                  (6.9).

06/17/20   MKT    Review and revise disclosure statement.                                      2.100          745.50

06/17/20   CNH    Review relevant tax provisions of disclosure statement for                   3.100        1,085.00
                  Southern Deli.

06/17/20   GLM    Draft, review and revise plan administrator agreement.                       3.000        1,275.00

06/17/20   RAF    Review disclosure and plan; prepare edits to disclosure;                     2.300        1,506.50
                  office conference regarding same.

06/17/20   ZHS    review plan and disclosure statement (1.2); review Pachulski                 3.100        2,402.50
                  comments to same (.6); emails J. May regarding plan and
                  disclosure statement (1.0); review revised drafts (.5).

06/18/20   ZHS    review motion for conditional approval of disclosure                         0.700          542.50
                  statement.

06/18/20   ZHS    review drafts of plan and disclosure statement.                              1.500        1,162.50

06/18/20   HBC    Comment on motion for conditional approval.                                  1.100          555.50

06/18/20   HBC    Discussions on Southern Deli liquidation.                                    0.300          151.50

06/18/20   JAM    Finalize plan, disclosure statement and motion for filing (7.9);             9.400        4,277.00
                  emails regarding same and solicitation items (1.5).

06/18/20   JAM    Teleconference B. Rosenthal regarding SD Holdings.                           0.400          182.00

06/19/20   MKT    Finalize disclosure statement (2.3); finalize disclosure                     4.700        1,668.50
                  statement motion (2.4).

06/19/20   ZHS    review and comment on motion for combined hearing.                           1.000          775.00

06/19/20   ZHS    emails H. Crabtree and J. May regarding disclosure                           0.600          465.00
                  statement and confirmation hearing preparation.
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                       Document     Page 47 of 101
                                                                                       Invoice              1054001
                                                                                       Date               07/20/2020
                                                                                       Page                       27




06/19/20    ZHS      t/c B. Rosenthal, A. Cohen, J. May, and M. Taylor regarding                 0.700           542.50
                     recovery estimates for disclosure statement.

06/19/20   HBC       Review and file motion to conditionally approve disclosure                  0.600           303.00
                     statement.

06/19/20    JAM      Emails regarding confirmation hearing and solicitation issues               0.900           409.50
                     (0.9).

06/22/20   JXW       Research ability of landlords to assert administrative claim in             3.300           891.00
                     rejected lease where leases include indemnity provision.

06/25/20    JAM      Email correspondence regarding disclosure statement                         1.200           546.00
                     motion objections and deadline (0.5); email and
                     teleconferences regarding liquidation analysis (0.7).

06/26/20    ZHS      emails J. May regarding liquidation analysis.                               0.300           232.50

06/26/20    JAM      Research and analysis regarding dismissal of debtor (3.0);                  4.400          2,002.00
                     email correspondence regarding same (0.7); email
                     correspondence      regarding upcoming     hearing    and
                     confirmation (0.7).

06/28/20    JAM      Email correspondence with committee counsel and team                        0.500           227.50
                     regarding dismissal and confirmation issues.

06/29/20    ZHS      t/c B. Rosenthal, A. Cohen, and J. May regarding liquidation                0.800           620.00
                     analysis.


                     Total Services:                                                         128.60           $62,415.00



           Zachary H. Smith                   19.80     hours at         775.00    =             $15,345.00
           Hillary B. Crabtree                15.30     hours at         505.00    =              $7,726.50
           Gabriel L. Mathless                 4.40     hours at         425.00    =              $1,870.00
           Julia A. May                       56.70     hours at         455.00    =             $25,798.50
           Christian N. Herring                3.10     hours at         350.00    =              $1,085.00
           Matthew K. Taylor                  21.10     hours at         355.00    =              $7,490.50
           Robert A. Fisher                    2.30     hours at         655.00    =              $1,506.50
           Joanne Wu                           5.90     hours at         270.00    =              $1,593.00

           Total (100%) of Fees:                                                                  62,415.00

           90% of Total Fees:                                                                     56,173.50
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 48 of 101
                                                           Invoice         1054001
                                                           Date          07/20/2020
                                                           Page                  28




           TOTAL AMOUNT DUE:                                               $56,173.50
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                       Document     Page 49 of 101
                                                                                        Invoice              1054001
                                                                                        Date               07/20/2020
                                                                                        Page                       29



File No. 037179.000030
Re:      Claims Administration

06/01/20     JXW      Review tax settlement agreements for purposes of preparing                  0.400          108.00
                      objection to claims.

06/01/20     JXW      Call with H. Crabtree regarding tax claims objection.                       0.200           54.00

06/01/20     HBC      Discuss objection to tax claim.                                             1.500          757.50

06/01/20     JAM      Email correspondence regarding pending administrative                       0.500          227.50
                      claim motions (0.1); email correspondence regarding final
                      claims register (0.4).

06/02/20     ZHS      review H. Crabtree        and     Stretto   emails   regarding              0.500          387.50
                      administrative claims.

06/02/20     HBC      Reconcile admin claim for 1810 Wynnton.                                     0.200          101.00

06/03/20     HBC      Draft consent order for 1810 Wynnton.                                       0.600          303.00

06/03/20     HBC      Contact Union County tax authority.                                         0.100           50.50

06/04/20     JXW      Compile PDFs of lien searches.                                              0.300           81.00

06/04/20     JXW      Correspondence with Z. Smith and H. Crabtree re contractors                 0.300           81.00
                      liens and proofs of claim.

06/04/20     JXW      Draft, review and revise tax claim objection.                               4.500      1,215.00

06/04/20     ZHS      emails H. Crabtree regarding construction liens.                            0.600          465.00

06/04/20     ZHS      emails H. Crabtree regarding resolutions of administrative                  0.600          465.00
                      creditor motions.

06/04/20     HBC      Review and comment on Reinhart consent order (.4).                          0.500          252.50
                      Coordinate payment (.1).

06/04/20     HBC      Review claims register for secured and priority claim analysis.             1.100          555.50

06/05/20     HBC      Negotiation on Reinhart payment and consent order.                          1.100          555.50

06/05/20     HBC      503(b)(9) and PACA lien analysis.                                           1.100          555.50

06/08/20     ZHS      t/c J. May regarding priority tax claim at SD Holdings.                     0.400          310.00

06/08/20     HBC      Finalize and upload Reinhart consent order.                                 0.500          252.50

06/09/20     RWC      Review Southern Deli Holdings LLC Proof of Claim related to                 0.700          343.00
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 50 of 101
                                                                                 Invoice             1054001
                                                                                 Date              07/20/2020
                                                                                 Page                      30



                  North Carolina taxes; research and review North Carolina
                  power of attorney requirements; office conferences regarding
                  same; review proposed assessment related to same.

06/09/20   RAF    Review NCDOR claim; office conferences regarding same.                   0.800          524.00

06/09/20   JAM    Review NCDOR auditor report and teleconference with R.                   2.200        1,001.00
                  Fisher regarding same.

06/10/20   RWC    Review North Carolina Department of Revenue Auditor's                    2.800        1,372.00
                  Report regarding partnership income tax proposed
                  assessment; e-correspondence with Brian Rosenthal
                  regarding same; e-correspondence with Adam Cohen
                  regarding same; office conferences regarding same; prepare
                  North Carolina Department of Revenue powers of attorney;
                  e-correspondence with Mr. Rosenthal regarding same; e-
                  correspondence with Mr. Cohen regarding same; office
                  conferences regarding same.

06/10/20   HBC    Assist MERU on PACA and 503(b)(9) claim analysis.                        1.900          959.50

06/10/20   HBC    Draft stipulation for performance food group claims.                     0.800          404.00

06/10/20   HBC    Correspondence with performance food group counsel.                      0.200          101.00

06/10/20   HBC    Correspondence with US Food counsel, reconsolidation.                    0.400          202.00

06/10/20   JAM    Teleconferences with Itria and B. Rosenthal regarding SD                 3.500        1,592.50
                  Holdings (1.3); emails regarding same (0.4); teleconferences
                  and emails R. Coyne and B. Rosenthal regarding tax claim at
                  SD Holdings and strategy regarding same (1.8).

06/11/20   RWC    Review proposed assessment and related statute of                        1.000          490.00
                  limitation issues;   telephone     conference    and   e-
                  correspondence with Robert Deans at the North Carolina
                  Department of Revenue regarding status of partnership tax
                  proposed assessment; e-correspondence with Brian
                  Rosenthal regarding same; e-correspondence with Adam
                  Cohen regarding same; office conferences regarding same.

06/16/20   HBC    Review tax settlements, analysis of settlement periods.                  1.100          555.50

06/17/20   RWC    E-correspondence with Brian Rosenthal regarding North                    2.000          980.00
                  Carolina partnership income tax audit; preparation for
                  telephone conference regarding same; telephone conference
                  with Mr. Rosenthal, Mark Sutton from Plante Moran, and Julia
                  Mays regarding same; research and review North Carolina
                  partnership income tax provisions related to same.
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                   Document     Page 51 of 101
                                                                                   Invoice             1054001
                                                                                   Date              07/20/2020
                                                                                   Page                      31




06/17/20   ZHS    review research regarding objection to tax claims (.4); emails             0.800          620.00
                  H. Crabtree regarding research in connection with objection
                  to tax claims (.4).

06/17/20   JAM    Teleconference with Itria regarding SD Holdings (0.5);                     1.000          455.00
                  teleconferences and emails with debtor team regarding same
                  (0.5).

06/18/20   RWC    Telephone call to and e-correspondence with Robert Deans,                  0.200           98.00
                  auditor at the North Carolina Department of Revenue,
                  regarding draft partnership income tax assessment.

06/19/20   RWC    Telephone conference with Robert Deans at the North                        0.200           98.00
                  Carolina Department of Revenue regarding partnership
                  income tax audit; e-corespondence with Brian Rosenthal
                  regarding same; office conferences regarding same.

06/22/20   HBC    Review effect of mechanic liens on administrative claims.                  0.800          404.00

06/22/20   HBC    Coordination with Lisa Sumner on Edward Don liens.                         0.500          252.50

06/23/20   HBC    Assist on tax claims analysis.                                             1.800          909.00

06/23/20   HBC    Various calls with counsel on Edward Don matter.                           0.500          252.50

06/23/20   HBC    Research caselaw on NC mechanic liens and bankruptcy.                      0.600          303.00

06/24/20   ZHS    emails H. Crabtree regarding objection to tax claims and                   0.700          542.50
                  strategy related to same.

06/24/20   HBC    Negotiations on Edward Don mechanic lien.                                  1.100          555.50

06/24/20   HBC    Research on objection to tax claims.                                       2.800        1,414.00

06/25/20   ZHS    emails H. Crabtree regarding objection to tax claims.                      0.300          232.50

06/25/20   RWC    Telephone conference with Robert Deans at the North                        0.200           98.00
                  Carolina Department of Revenue regarding proposed
                  partnership income tax audit assessment; e-correspondence
                  with Brian Rosenthal regarding same; office conferences
                  regarding same.

06/26/20   ZHS    review objection to tax claims.                                            0.600          465.00

06/26/20   HBC    Revisions to tax claim objection (.3), call with MERU on tax               0.500          252.50
                  status (.2).
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                       Document     Page 52 of 101
                                                                                       Invoice              1054001
                                                                                       Date               07/20/2020
                                                                                       Page                       32



06/26/20    JAM      Email and teleconferences regarding tax claims and                          1.200            546.00
                     negotiations (1.2); review claims register and teleconference
                     regarding same (1.0).

06/28/20   HBC       Follow up with J. Henderson on 1810 Wynnton motion.                         0.100             50.50

06/29/20    ZHS      email H. Crabtree and J. May regarding tax claim objection.                 0.100             77.50

06/29/20    ZHS      review draft consent order regarding asserted mechanic's                    0.200            155.00
                     lien.

06/29/20    JAM      Teleconferences and emails regarding priority tax claim                     1.200            546.00
                     issues.

06/30/20   HBC       Call on tax objection strategy.                                             0.500            252.50

06/30/20   HBC       Review tax analysis.                                                        0.600            303.00

06/30/20   RWC       E-correspondence with Brian Rosenthal regarding North                       0.300            147.00
                     Carolina Department of Revenue tax claim; office
                     conferences regarding same.

06/30/20    ZHS      emails H. Crabtree and J. May regarding tax claim objection                 1.000            775.00
                     strategy and next steps.

06/30/20    JAM      Teleconferences and email correspondence regarding                          0.500            227.50
                     priority claims filed and claim objections.


                     Total Services:                                                             50.70        $25,334.00



           Zachary H. Smith                    5.80    hours at        775.00      =              $4,495.00
           Hillary B. Crabtree                20.90    hours at        505.00      =             $10,554.50
           Rachel W. Coyne                     7.40    hours at        490.00      =              $3,626.00
           Julia A. May                       10.10    hours at        455.00      =              $4,595.50
           Robert A. Fisher                    0.80    hours at        655.00      =                $524.00
           Joanne Wu                           5.70    hours at        270.00      =              $1,539.00

           Total (100%) of Fees:                                                                  25,334.00

           90% of Total Fees:                                                                     22,800.60



                     TOTAL AMOUNT DUE:                                                                        $22,800.60
       Case 20-30149     Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                      Document     Page 53 of 101
                                                                                    Invoice              1054001
                                                                                    Date               07/20/2020
                                                                                    Page                       33



File No. 037179.000031
Re:      Litigation

06/16/20     HBC     Review DoorDash and Sonic agreements to and history for                  1.100          555.50
                     turnover demands.

06/17/20     ZHS     emails H. Crabtree and J. May regarding turnover demands.                0.400          310.00

06/17/20     HBC     Draft, review and revise demand for turnover for WAITR.                  0.500          252.50

06/19/20     HBC     Coordinate on Doordash litigation.                                       0.100           50.50

06/21/20     HBC     Correspondence on DoorDash litigation.                                   0.100           50.50

06/22/20     ZHS     emails B. Rosenthal, A. Cohen, and R. Dyer regarding                     0.500          387.50
                     Doordash turnover complaint.

06/22/20     HBC     Draft, review and revise WAITR demand and forward same.                  0.600          303.00

06/22/20     HBC     Draft, review and revise DoorDash demand.                                0.700          353.50

06/23/20     ZHS     emails R. Dyer and A. Cohen regarding Doordash complaint.                0.500          387.50

06/23/20     HBC     Discuss DoorDash litigation strategy.                                    0.500          252.50

06/24/20     RED     Prepare, review and revise complaint for turnover of                     3.800      1,235.00
                     DoorDash funds.

06/25/20     HBC     DoorDash demand and Itria correspondence.                                1.100          555.50

06/26/20     HBC     Assist with DoorDash complaint.                                          0.400          202.00

06/26/20     JAM     Email correspondence and teleconferences          regarding              0.900          409.50
                     DoorDash, Itria and turnover matters.

06/28/20     JAM     Email correspondence with team regarding turnover issues.                0.300          136.50

06/28/20     HBC     Correspondence with DoorDash counsel.                                    0.200          101.00

06/29/20     RED     Resolve issues regarding turnover of DoorDash funds.                     6.500      2,112.50

06/29/20     ZHS     emails R. Dyer and H. Crabtree regarding complaint against               0.800          620.00
                     Doordash and correspondence to Doordash and Itria
                     counsel.

06/29/20     ZHS     t/c's J. May regarding response to Itria regarding cash held             0.200          155.00
                     by Doordash.

06/29/20     HBC     Assist with DoorDash turnover issues.                                    0.600          303.00
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                 Desc Main
                                       Document     Page 54 of 101
                                                                                   Invoice              1054001
                                                                                   Date               07/20/2020
                                                                                   Page                       34




06/30/20   RED       Resolve additional issues regarding turnover of DoorDash                3.300          1,072.50
                     funds.

06/30/20   HBC       Assist with DoorDash turnover issues.                                   0.100             50.50

06/30/20    ZHS      emails R. Dyer, J. May, H. Crabtree, B. Rosenthal, and A.               1.500          1,162.50
                     Cohen regarding Doordash.

06/30/20    ZHS      further emails A. Cohen, B. Rosenthal, J. May, H. Crabtree,             0.600            465.00
                     and R. Dyer regarding Doordash and Rubin Law issues.


                     Total Services:                                                         25.30        $11,483.50



           Zachary H. Smith                   4.50    hours at       775.00    =              $3,487.50
           Hillary B. Crabtree                6.00    hours at       505.00    =              $3,030.00
           Reid E. Dyer                      13.60    hours at       325.00    =              $4,420.00
           Julia A. May                       1.20    hours at       455.00    =               $546.00

           Total (100%) of Fees:                                                              11,483.50

           90% of Total Fees:                                                                 10,335.15



                     TOTAL AMOUNT DUE:                                                                    $10,335.15
       Case 20-30149       Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25    Desc Main
                                     Document     Page 55 of 101




Client:    Southern Deli                                              Invoice            1054001
File No:   037179                                                     Date             07/20/2020




                    TOTAL (100%) OF FEES:                         $209,529.50

                    90% OF TOTAL FEES:                            $188,576.55

                    TOTAL EXPENSES:                                  $2,507.26

                    TOTAL AMOUNT DUE:                            $191,083.81




                              PAYMENT DUE WITHIN TERMS NOTED ABOVE

                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT
                            TO ENSURE PROPER CREDIT TO YOUR ACCOUNT
       Case 20-30149           Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25       Desc Main
                                         Document     Page 56 of 101




Southern Deli                                                                 Invoice           1058004
131 E. Lincoln Ave., Suite C                                                  Date            08/31/2020
Ft. Collins, CO 80524-2493                                                    Page                     1
                                                                              Terms          Net 30 Days



File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                       $35,868.50
                           Total Expenses:                            $0.00
                           Total This Matter:                    $35,868.50
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                       $45,467.00
                           Total Expenses:                          $137.23
                           Total This Matter:                    $45,604.23
File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings

                           Total Services:                            $0.00
                           Total Expenses:                            $4.59
                           Total This Matter:                         $4.59
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                        $3,049.50
                           Total Expenses:                            $0.00
                           Total This Matter:                     $3,049.50
File No. 037179.000029
Re:      Plan and Disclosure

                           Total Services:                       $31,559.00
                           Total Expenses:                          $550.20
                           Total This Matter:                    $32,109.20
File No. 037179.000030
Re:      Claims Administration

                           Total Services:                       $41,282.00
                           Total Expenses:                          $128.40
                           Total This Matter:                    $41,410.40
       Case 20-30149        Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                                        Document     Page 57 of 101
                                                                               Invoice         1058004
                                                                               Date          08/31/2020
                                                                               Page                   2
                                                                               Terms        Net 30 Days


File No. 037179.000032
Re:      Other

                          Total Services:                          $1,820.00
                          Total Expenses:                              $0.00
                          Total This Matter:                       $1,820.00
File No. 037179.000035
Re:      Southern Deli Holdings Asset Sales

                          Total Services:                          $3,230.50
                          Total Expenses:                              $0.00
                          Total This Matter:                       $3,230.50


                                                       Total (100%) of Fees:                   $162,276.50

                                                          90% of Total Fees:                   $146,048.85

                                                   Total (100%) of Expenses:                      $820.42

                                                      TOTAL AMOUNT DUE:                       $163,096.92
        Case 20-30149          Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                         Document     Page 58 of 101




Southern Deli
131 E. Lincoln Ave., Suite C
Ft. Collins, CO 80524-2493
                                                                                          Invoice               1058004
                                                                                          Date                08/31/2020
                                                                                          Page                         3
                                                                                          Terms              Net 30 Days


File No. 037179.000025
Re:      Asset Transactions

07/01/20      HBC       Discuss Tribeca bid and economics and sale issues.                          0.600          303.00

07/02/20      HBC       Assist with MOD sale process.                                               0.700          353.50

07/06/20      RED       Telephone conference regarding and review of issues                         1.700          552.50
                        regarding additional potential bid.

07/06/20       ZHS      review notice from MOD landlord and emails R. Dyer and H.                   0.200          155.00
                        Crabtree regarding same.

07/06/20      HBC       Correspondence on bid deadline and process.                                 0.300          151.50

07/06/20       JAM      Email and teleconferences regarding equity sale.                            0.900          409.50

07/07/20      RED       Communications regarding end of sale process (.2); prepare                  2.300          747.50
                        notice of selection of winning bidder and cancellation of
                        auction (1.2); begin preparing sale order (.9).

07/07/20      HBC       Mod sale status call.                                                       0.500          252.50

07/07/20      HBC       Assist with sale notices (.3). Call with K. Kobbe on sale (.6).             0.900          454.50

07/07/20       JAM      Email and teleconferences regarding MOD sale (1.4); email,                  2.300      1,046.50
                        teleconference and analysis regarding equity sale (.9).

07/08/20      RED       Prepare sale order and communications regarding same.                       2.000          650.00

07/08/20      HBC       Assist with cure schedule.                                                  0.700          353.50

07/08/20      HBC       Review MOD sale Order.                                                      0.300          151.50

07/08/20       JAM      Email and teleconference regarding sale hearing and closing.                0.900          409.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                   Document     Page 59 of 101
                                                                                   Invoice              1058004
                                                                                   Date               08/31/2020
                                                                                   Page                        4
                                                                                   Terms             Net 30 Days



07/09/20   RED    Communications regarding selection of bidder and                           4.600         1,495.00
                  cancellation of auction (.4); communications regarding
                  anticipated closing issues (.4); prepare declarations in
                  support of sale hearing (3.8).

07/09/20   RED    Revisions to proposed sale order (.6); review revisions to                 2.600          845.00
                  disclosure schedules (.8); review of assumption issue (.6);
                  prepare notice to accompany sale order (.6).

07/09/20   HBC    Assist with sale matters, closing deadlines.                               1.400          707.00

07/09/20   JAM    Research regarding lien challenge regarding equity (.9);                   1.300          591.50
                  email correspondence regarding MOD sale (0.4).

07/10/20   RED    Resolve MOD sale issue regarding Performance Foods                         2.500          812.50
                  rejection.

07/10/20   ZHS    numerous emails R. Dyer, J. May, B. Rosenthal regarding                    1.600         1,240.00
                  Performance Foods and MOD sale.

07/10/20   ZHS    t/c J. Silvestro, B. Rosenthal, J. Rossell, and R. Dyer                    0.500          387.50
                  regarding MOD sale issue related to Performance Foods and
                  next steps.

07/10/20   ZHS    further emails R. Dyer        and   J.   Silvestro   regarding             0.300          232.50
                  Performance Foods.

07/10/20   HBC    Mod sale status call.                                                      0.500          252.50

07/10/20   HBC    Assist with sale closing matters, sale order and disclosures.              1.600          808.00

07/11/20   RED    Communications regarding resolution of rejection claim                     0.800          260.00
                  issue.

07/12/20   RED    Resolve rejection claim issue and revise sale order to                     5.600         1,820.00
                  incorporate same (4.5); prepare notice of filing and file
                  amended cure schedule (.5); prepare notice of filing and file
                  revised order (.6).

07/13/20   RED    Prepare for and attend MOD sale hearing (6.2); finalize and                9.200         2,990.00
                  submit proposed sale order (1.0).

07/13/20   HBC    Coordinate sale order with Bankruptcy Administrator.                       0.500          252.50

07/14/20   HBC    Disclosure schedules for sale.                                             0.300          151.50

07/14/20   HBC    Assist R. Dyer with equipment lesser coordination.                         0.500          252.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                    Document     Page 60 of 101
                                                                                 Invoice              1058004
                                                                                 Date               08/31/2020
                                                                                 Page                        5
                                                                                 Terms             Net 30 Days


07/14/20   HBC    Coordinate on sale order.                                                0.200          101.00

07/17/20   RED    Communications regarding assets at non-assumed MOD                       0.600          195.00
                  locations.

07/17/20   ZHS    emails R. Dyer regarding MOD sale post-closing inquiry from              0.300          232.50
                  contract counterparty.

07/17/20   HBC    Coordinate cure amount with IVT landlord.                                1.000          505.00

07/20/20   RED    Prepare MOD sale documents.                                              1.800          585.00

07/21/20   RED    Communications with MOD regarding           assumption    of             2.300          747.50
                  contracts and review draft documents.

07/22/20   RED    Prepare documentation for and communications regarding                   6.800         2,210.00
                  MOD closing.

07/22/20   JAM    Email correspondence with potential purchaser regarding                  1.100          500.50
                  offer and terms.

07/22/20   GLM    Communications with R. Dyer, Z. Smith, J. May, JP Morgan                 0.800          340.00
                  regarding escrow agreement for proceeds of MOD sale,
                  attendant issues.

07/23/20   RED    Review documents for MOD closing.                                        3.800         1,235.00

07/23/20   GLM    Draft escrow agreement for MOD sale proceeds.                            0.500          212.50

07/23/20   GLM    Communications with R. Dyer, B. Rosenthal, JP Morgan                     0.600          255.00
                  Chase regarding escrow agreement for MOD sale proceeds,
                  KYC.

07/23/20   HBC    Assist with sale closing.                                                0.600          303.00

07/24/20   RED    Prepare for and resolve issue regarding MOD closing.                     3.100         1,007.50

07/24/20   GLM    Revisions to MOD proceeds escrow agreement.                              0.400          170.00

07/24/20   GLM    Communications with R. Dyer, JP Morgan, B. Rosenthal                     1.000          425.00
                  regarding escrow agreement, timing for opening escrow
                  account , KYC.

07/24/20   HBC    Assist with sale documents.                                              0.600          303.00

07/27/20   RED    Closing of MOD sale.                                                     4.800         1,560.00

07/27/20   GLM    Communications with B. Rosenthal, JP Morgan chase                        0.400          170.00
                  regarding closing escrow agreement, wires in connection with
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                 Desc Main
                                       Document     Page 61 of 101
                                                                                   Invoice              1058004
                                                                                   Date               08/31/2020
                                                                                   Page                        6
                                                                                   Terms             Net 30 Days


                     assignment closing.

07/27/20   GLM       Prepare execution copy of escrow agreement for MOD sale                 0.200            85.00
                     proceeds.

07/27/20   HBC       Assist with sale closing.                                               0.400          202.00

07/28/20   RED       Resolve MOD post-closing issues and prepare notices of                  6.300         2,047.50
                     completion of MOD sale and list of contracts
                     assumed/assigned.

07/28/20   HBC       Respond to post-closing questions on asset transfers.                   1.100          555.50

07/29/20   RED       Finalize and file notices of sale of MOD assets and list of             1.700          552.50
                     assigned contracts.

07/29/20   JAM       Emails and teleconferences regarding equity sale (0.5);                 1.500          682.50
                     research in support of same (1.0).

07/29/20   ZHS       emails R. Dyer regarding MOD sale.                                      0.300          232.50

07/30/20   JAM       Research for sale motion (1.9); email and teleconferences               3.000         1,365.00
                     regarding same (1.1).


                     Total Services:                                                         93.30       $35,868.50



                 Zachary H. Smith                 3.20   hours at   775.00   =       $2,480.00
                 Hillary B. Crabtree             12.70   hours at   505.00   =       $6,413.50
                 Reid E. Dyer                    62.50   hours at   325.00   =      $20,312.50
                 Gabriel L. Mathless              3.90   hours at   425.00   =       $1,657.50
                 Julia A. May                    11.00   hours at   455.00   =       $5,005.00




                    TOTAL AMOUNT DUE:                                                                   $35,868.50
       Case 20-30149      Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                      Document     Page 62 of 101
                                                                                     Invoice               1058004
                                                                                     Date                08/31/2020
                                                                                     Page                         7
                                                                                     Terms              Net 30 Days


File No. 037179.000026
Re:      Case Administration and Business Operations

07/01/20     RED     Communications regarding turnover of DoorDash funds.                      0.500          162.50

07/01/20     JAM     Email correspondence regarding tax claims, turnover issues                0.900          409.50
                     and sale.

07/01/20     HBC     Assist R. Dyer with DoorDash issues.                                      0.300          151.50

07/01/20     HBC     Attend hearing on landlord objection and announce                         0.600          303.00
                     resolution.

07/01/20     HBC     Review response to WAITR demand letter.                                   0.600          303.00

07/01/20     HBC     Discuss copy machine lease termination.                                   0.400          202.00

07/01/20     ZHS     emails A. Cohen and H. Crabtree regarding lease early                     0.500          387.50
                     terminations.

07/02/20     MKT     Review and analyze information re SD Holdings (1.6);                      2.300          816.50
                     conference with Z. Smith and J. May re SD Holdings (.7.).

07/02/20     RED     Revise DoorDash turnover complaint; resolve remaining                     3.200      1,040.00
                     issues for turnover.

07/02/20     GLM     Correspondence with Z. Smith regarding 3012 motion.                       0.100           42.50

07/02/20     HBC     Follow up on WAITR and DoorDash receivables.                              1.100          555.50

07/02/20     HBC     Reimbursement with S. Cortez and Gastios landlord.                        0.300          151.50

07/02/20     ZHS     emails H. Crabtree and J. May regarding hearing preparation               0.300          232.50
                     and coordination.

07/03/20     ZHS     t/c J. May regarding call with Itria with respect to DMAC and             0.500          387.50
                     SDH dismissal.

07/05/20     HBC     Case administration deadlines and postpetition actions.                   1.400          707.00

07/06/20     RED     Communications resolving turnover of DoorDash payments.                   0.800          260.00

07/06/20     ZHS     review R. Jones email regarding DMAC and SDH case (.3),                   0.500          387.50
                     and emails J. May regarding same (.2).

07/06/20     HBC     Coordinate with court on hearing matters.                                 0.600          303.00

07/06/20     HBC     Prepare, review and revise ordinary course order.                         0.700          353.50
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                   Document     Page 63 of 101
                                                                                  Invoice              1058004
                                                                                  Date               08/31/2020
                                                                                  Page                        8
                                                                                  Terms             Net 30 Days


07/06/20   HBC    Coordinate ordinary course disclosures.                                   1.300          656.50

07/06/20   ZHS    emails H. Crabtree and R. Dyer regarding notice from lease                0.300          232.50
                  counterparty and next steps related to same.

07/08/20   MKT    Research re case closing motion.                                          0.300          106.50

07/08/20   HBC    Prepare for and attend hearing on ordinary course, disclosure             2.600         1,313.00
                  statement.

07/08/20   HBC    Revise ordinary course order and send blackline to parties.               0.400          202.00

07/08/20   HBC    Upload proposed orders.                                                   0.300          151.50

07/09/20   JXW    Enter dates and deadlines in calendars for claims estimation              0.100            27.00
                  motion and voting deadline.

07/09/20   MKT    Research re motion to dismiss.                                            1.000          355.00

07/09/20   HBC    Call with J. Henderson on case status.                                    0.400          202.00

07/09/20   HBC    Revise disclosures for Greer Walker.                                      0.400          202.00

07/09/20   HBC    Upload disclosures.                                                       0.200          101.00

07/13/20   GLM    Call with J. May regarding status, 3012 motion.                           0.300          127.50

07/13/20   HBC    Prepare for and attend hearing on ordinary course motion                  1.900          959.50
                  and 1810 motion.

07/13/20   HBC    Coordination on WAITR and Itria claims.                                   0.500          252.50

07/13/20   HBC    Coordination with Clerk's office on orders.                               0.300          151.50

07/14/20   JXW    Calendar confirmation hearing date.                                       0.200            54.00

07/14/20   RED    Review issues regarding and prepare MOD lease rejection                   7.300         2,372.50
                  motions.

07/14/20   GLM    Communications with Z. Smith, J. May, H. Crabtree regarding               3.000         1,275.00
                  analysis in connection with omnibus objection to claims, Rule
                  3012 motion.

07/14/20   GLM    Analysis of case law, bankruptcy rules relating to Rule 3012              1.500          637.50
                  motions.

07/14/20   GLM    Revisions to draft Rule 3012 motion.                                      0.500          212.50

07/14/20   HBC    Review monthly reports and prepare joint narrative.                       0.800          404.00
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 64 of 101
                                                                                 Invoice              1058004
                                                                                 Date               08/31/2020
                                                                                 Page                        9
                                                                                 Terms             Net 30 Days



07/14/20   HBC    Review quarterly fee report.                                             0.400          202.00

07/14/20   HBC    Assist with rejection of MOD contracts.                                  0.400          202.00

07/14/20   HBC    Correspondence with WAITR.                                               0.100            50.50

07/15/20   JXW    Draft, review and revise notice of hearing for tax claim                 0.500          135.00
                  objection.

07/15/20   RED    Prepare motions for rejection of MOD contracts/leases.                   2.100          682.50

07/15/20   JXW    Forward tax settlements to J. May for purposes of tax                    0.100            27.00
                  objections.

07/15/20   ZHS    emails B. Rosenthal regarding inquiry from Bridge counsel                0.300          232.50
                  and filing of objections to certain tax claims.

07/15/20   GLM    Communications with J. May, Z. Smith, R. Dyer, H. Crabtree,              1.000          425.00
                  M. Taylor regarding secured claims, Rule 3012 motion, tax
                  objections.

07/15/20   GLM    Analysis of secured claims in connection with Rule 3012                  2.000          850.00
                  motion.

07/15/20   GLM    Revisions to Rule 3012 motion.                                           1.400          595.00

07/15/20   HBC    Discuss case procedures, timing of motions.                              1.100          555.50

07/15/20   HBC    Review rejection motions.                                                0.500          252.50

07/16/20   JXW    Review, revise and prepare tax objections for filing.                    1.100          297.00

07/16/20   MKT    Research re case closing motion.                                         1.700          603.50

07/16/20   RED    Finalize and file MOD rejection motions.                                 2.800          910.00

07/16/20   JXW    Review and revise narrative and insert in monthly reports of             0.300            81.00
                  debtors.

07/16/20   GLM    Communications with H. Crabtree, Z. Smith, J. Wu, J. May                 0.400          170.00
                  regarding tax objection.

07/16/20   GLM    Revisions to Rule 3012 motion.                                           0.700          297.50

07/16/20   GLM    Communications with J. May, Z. Smith, J. Wu, R. Dyer, B.                 1.500          637.50
                  Rosenthal regarding Rule 3012 motion, affidavit.

07/17/20   JXW    Circulate key dates and deadlines internally.                            0.400          108.00
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                   Document     Page 65 of 101
                                                                                   Invoice              1058004
                                                                                   Date               08/31/2020
                                                                                   Page                       10
                                                                                   Terms             Net 30 Days



07/17/20   JXW    Insert narrative into monthly statements of debtors forward to             1.400          378.00
                  MERU.

07/17/20   MKT    Research re case closing motion (1.0) draft same (1.1).                    2.100          745.50

07/17/20   GLM    Communications with B. Rosenthal, J. May regarding Rule                    0.500          212.50
                  3012 Motion.

07/17/20   HBC    Coordinate hearings with the Court.                                        0.200          101.00

07/17/20   HBC    Request information history from WAITR.                                    0.300          151.50

07/17/20   HBC    Review monthly reports (.6).                                               0.600          303.00

07/20/20   JXW    Internal call regarding plan and confirmation status and task              0.400          108.00
                  list.

07/20/20   MKT    Telephone conference with MVA team re open workstreams.                    0.400          142.00

07/20/20   RED    Conference regarding remaining confirmation issues.                        0.400          130.00

07/20/20   GLM    Revisions to Rule 3012 motion.                                             1.000          425.00

07/20/20   GLM    Communications with MVA team regarding status, next                        0.600          255.00
                  steps, task list through confirmation hearing.

07/20/20   GLM    Communications with J. May, J. Langdon, B. Rosenthal, Z.                   0.700          297.50
                  Smith regarding Rule 3012 motion.

07/20/20   ZHS    emails H. Crabtree and J. May regarding confirmation                       0.600          465.00
                  checklist and related planning.

07/21/20   JXW    Pull First Federal Sav. & Loan Association v. Baker case for               0.100            27.00
                  J. Silvestro regarding motions as to the priority tax claims.

07/21/20   JXW    Correspondence with Stretto regarding service of 3012                      0.300            81.00
                  Motion.

07/21/20   JXW    Compile 3012 Motion and file the same.                                     0.500          135.00

07/21/20   GLM    Communications with J. May, J. Wu, J. Langdon regarding                    0.600          255.00
                  Rule 3012 motion, filing same.

07/21/20   JAM    Email correspondence regarding hearing for dismissal, sale                 0.400          182.00
                  and settlements.

07/21/20   HBC    Prepare and coordinate trust disbursement checks for                       1.100          555.50
                  quarterly fees.
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 66 of 101
                                                                                 Invoice              1058004
                                                                                 Date               08/31/2020
                                                                                 Page                       11
                                                                                 Terms             Net 30 Days



07/21/20   HBC    Assist with case administration.                                         5.200         2,626.00

07/22/20   JAM    Email and teleconferences regarding turnover issues.                     0.800          364.00

07/23/20   JXW    Coordinate with M. Powell on calendar reminders for                      0.300            81.00
                  confirmation and administrative items.

07/24/20    MP    Analyze pleadings to identify upcoming deadlines and                     0.300            60.00
                  events.

07/24/20   JAM    Teleconference G. Mathless regarding dismissal motion and                2.100          955.50
                  strategy (0.6); research regarding same (1.5).

07/24/20   HBC    Assist with various reimbursements from AMEX and credit                  1.500          757.50
                  card issuers.

07/27/20   JXW    Organize and circulate reminders for interim and final fee               0.500          135.00
                  applications.

07/27/20   HBC    Contact WAITR regarding payment history.                                 0.200          101.00

07/27/20   HBC    Review monthly reports.                                                  1.100          555.50

07/27/20   HBC    Review plan documents.                                                   2.100         1,060.50

07/28/20   JXW    Proofread plan admin agreement, compile plan supplement                  0.600          162.00
                  materials and file the same.

07/28/20   JXW    Prepare notice of hearing for plan supplement.                           0.900          243.00

07/28/20   GLM    Correspondence with M. Taylor regarding confirmation brief.              0.100            42.50

07/28/20   HBC    Strategy on structured dismissal.                                        0.500          252.50

07/29/20   MKT    Drafted motion for SD Holdings structured dismissal.                     2.400          852.00

07/29/20   RED    Prepare proposed order rejecting leases.                                 0.700          227.50

07/29/20   JAM    Review cash collateral order (0.2); analysis regarding post-             1.000          455.00
                  confirmation and predismissal cash collateral issues (0.8).

07/29/20   JAM    Email and teleconferences regarding turnover amounts.                    0.800          364.00

07/29/20   ZHS    emails B. Rosenthal, J. May, and H. Crabtree regarding                   0.200          155.00
                  potential turnover actions.

07/29/20   HBC    Review WAITR transaction information.                                    0.300          151.50
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                       Document     Page 67 of 101
                                                                                      Invoice              1058004
                                                                                      Date               08/31/2020
                                                                                      Page                       12
                                                                                      Terms             Net 30 Days


07/29/20   HBC       Strategy on ITRIA reimbursement.                                           0.300          151.50

07/30/20   JXW       Emails H. Crabtree and B. Rosenthal regarding June staffing                0.900          243.00
                     report (0.4). Prepare notice of opportunity for hearing (0.3).
                     File the same with staffing report (0.2).

07/30/20   MKT       Review and revise motion to dismiss SD Holdings chapter 11                 1.500          532.50
                     case.

07/30/20   HBC       Assist with NCDOR settlement documentation.                                0.400          202.00

07/31/20   MKT       Telephone conference with J. May re 9019 motions.                          0.500          177.50

07/31/20   JAM       Research regarding amendment versus dismissal for debtor                   7.200         3,276.00
                     (3.3); email correspondence regarding same (1.0); review
                     and revise 9019 motions (2.9).

07/31/20   HBC       Negotiate insurance reimbursement.                                         0.300          151.50

07/31/20   HBC       Negotiate and correct Aprio disclosures.                                   1.100          555.50

07/31/20   HBC       Draft ordinary course amendment to exhibit.                                0.800          404.00

07/31/20   HBC       Prepare notice for ordinary course documents.                              0.200          101.00

07/31/20   HBC       Finalize and file SD-Charlotte monthly report.                             0.300          151.50

07/31/20   HBC       Finalize and file SD-Missouri monthly report.                              0.300          151.50

07/31/20   HBC       Prepare and file RTHT monthly report.                                      0.300          151.50

07/31/20   HBC       Prepare and file the SDH monthly report.                                   0.200          101.00

07/31/20   HBC       Prepare and file SDR monthly report.                                       0.200          101.00


                     Total Services:                                                        106.30          $45,467.00



                 Zachary H. Smith             3.20      hours at      775.00   =        $2,480.00
                 Hillary B. Crabtree         35.10      hours at      505.00   =       $17,725.50
                 Reid E. Dyer                17.80      hours at      325.00   =        $5,785.00
                 Gabriel L. Mathless         15.90      hours at      425.00   =        $6,757.50
                 Julia A. May                13.20      hours at      455.00   =        $6,006.00
                 Matthew K. Taylor           12.20      hours at      355.00   =        $4,331.00
                 Joanne Wu                    8.60      hours at      270.00   =        $2,322.00
                 Muriel Powell                0.30      hours at      200.00   =           $60.00
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 68 of 101
                                                           Invoice         1058004
                                                           Date          08/31/2020
                                                           Page                  13
                                                           Terms        Net 30 Days




           Computer Aided Research                                               137.23

           Total Expenses:                                                       137.23



           TOTAL AMOUNT DUE:                                               $45,604.23
       Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25     Desc Main
                                        Document     Page 69 of 101
                                                                         Invoice              1058004
                                                                         Date               08/31/2020
                                                                         Page                       14
                                                                         Terms             Net 30 Days


File No. 037179.000027
Re:      Financing and Relief from Stay Proceedings


                      Total Services:                                              0.00          $0.00




                      Computer Aided Research                                                    4.59

                      Total Expenses:                                                            4.59



                      TOTAL AMOUNT DUE:                                                          $4.59
       Case 20-30149       Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                       Document     Page 70 of 101
                                                                                        Invoice               1058004
                                                                                        Date                08/31/2020
                                                                                        Page                        15
                                                                                        Terms              Net 30 Days


File No. 037179.000028
Re:      Fee Proceedings

07/06/20     JXW     Email correspondence with accounting regarding final                         0.500          135.00
                     invoice.

07/06/20     JXW     Call with T. Ratcliffe regarding invoice and application of                  0.400          108.00
                     funds.

07/08/20     JXW     Forward Pachulski fee app order to B. Rosenthal.                             0.100           27.00

07/09/20     JXW     Review proposed order for first MVA fee application ahead of                 0.500          135.00
                     filing.

07/09/20     JXW     File proposed order for MVA fee application and JD                           0.400          108.00
                     Thompson fee application.

07/09/20     HBC     Prepare MVA fee order.                                                       1.100          555.50

07/09/20     HBC     Coordinate with L. Simpson on fee orders.                                    0.400          202.00

07/10/20     JXW     Coordinate with accounting for approved fee application.                     0.300           81.00

07/10/20     HBC     Coordinate service of fee orders and retainer application.                   0.300          151.50

07/15/20     JXW     Correspondence with Z. Smith and H. Crabtree regarding                       0.200           54.00
                     June prebill.

07/16/20     JXW     Review June invoice for fifth monthly fee statement.                         0.100           27.00

07/17/20     JXW     Review June pre-bill and provide comments for monthly fee                    0.300           81.00
                     statement.

07/17/20     HBC     Review and mark up invoice for statement.                                    1.100          555.50

07/20/20     JXW     Draft, review and revise notice for fifth monthly fee statement,             0.900          243.00
                     and prepare for noticing.

07/20/20     HBC     Finalize fee statement.                                                      0.500          252.50

07/27/20     JAM     Email correspondence regarding fee statements.                               0.400          182.00

07/30/20     HBC     Review and file MERU staffing report.                                        0.300          151.50


                     Total Services:                                                               7.80     $3,049.50
Case 20-30149    Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25       Desc Main
                              Document     Page 71 of 101
                                                                   Invoice          1058004
                                                                   Date           08/31/2020
                                                                   Page                   16
                                                                   Terms         Net 30 Days


        Hillary B. Crabtree        3.70    hours at   505.00   =     $1,868.50
        Julia A. May               0.40    hours at   455.00   =       $182.00
        Joanne Wu                  3.70    hours at   270.00   =       $999.00




            TOTAL AMOUNT DUE:                                                        $3,049.50
       Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                        Document     Page 72 of 101
                                                                                       Invoice               1058004
                                                                                       Date                08/31/2020
                                                                                       Page                        17
                                                                                       Terms              Net 30 Days


File No. 037179.000029
Re:      Plan and Disclosure

07/02/20     HBC      Coordinate balloting and mailing with Stretto.                             1.300          656.50

07/06/20     MKT      Review and revise solicitation materials.                                  1.400          497.00

07/06/20     JAM      Prepare for disclosure statement hearing.                                  1.500          682.50

07/07/20     MKT      Review and revise solicitation materials (2.3); correspond                 3.100      1,100.50
                      with MVA team re same (.4); correspond with Stretto team re
                      same (.3).

07/07/20     HBC      Finalize and confirm solicitation process with Stretto.                    0.600          303.00

07/07/20     HBC      Review final solicitation package (1.0) and cover letter (.7).             1.700          858.50

07/07/20     HBC      Review and revise conditional approval form of order.                      1.100          555.50

07/07/20     JAM      Prepare for disclosure statement hearing and solicitation.                 2.400      1,092.00

07/07/20     ZHS      emails H. Crabtree and J. May regarding solicitation follow-               0.700          542.50
                      up.

07/07/20     ZHS      emails M. Taylor regarding solicitation and Stretto follow-up.             0.300          232.50

07/07/20     ZHS      initial preparation for conditional approval hearing.                      1.200          930.00

07/08/20     HBC      Revise conditional approval order and send blackline to                    0.500          252.50
                      parties.

07/08/20     HBC      Coordinate with Stretto on orders.                                         0.700          353.50

07/08/20     JAM      Prepare for and attend hearing (1.1); revise and finalize                  2.900      1,319.50
                      solicitation materials (.9); email and teleconferences
                      regarding solicitation and confirmation (.9).

07/09/20     HBC      Work on plan and disclosure matters.                                       1.600          808.00

07/09/20     HBC      Call with equityholder on plan treatment.                                  0.300          151.50

07/09/20     JAM      Review MOD sale order regarding plan issues.                               0.700          318.50

07/09/20     JAM      Email correspondence regarding solicitation (0.8); review                  4.500      2,047.50
                      plan, tax objections and settlement agreements (1.5); email
                      and teleconferences regarding plan and solicitation issues
                      (2.2).

07/10/20     HBC      Work on solicitation and creditor questions.                               2.100      1,060.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                        Desc Main
                                    Document     Page 73 of 101
                                                                                       Invoice              1058004
                                                                                       Date               08/31/2020
                                                                                       Page                       18
                                                                                       Terms             Net 30 Days



07/14/20   MKT    Correspond with J. May re solicitation materials.                              0.100            35.50

07/14/20   JAM    Research regarding dismissal and plan issues for SD                            2.000          910.00
                  Holdings (1.2); email correspondence regarding same (0.8).

07/14/20   HBC    Coordinate with Stretto on Bridge ballot.                                      0.200          101.00

07/14/20   HBC    Strategy on liens and MCA.                                                     0.200          101.00

07/15/20   HBC    Discuss plan issues, MCA.                                                      0.400          202.00

07/20/20   JAM    Revise confirmation task list and participate in team call                     0.600          273.00
                  regarding same.

07/20/20   HBC    Status call on plan matters.                                                   0.500          252.50

07/22/20   JAM    Draft and revise plan administrator agreement (2.9); email                     3.500         1,592.50
                  correspondence with MCAs regarding classification and
                  valuation motion (0.6).

07/23/20   JAM    Revise plan administrator agreement                (1.5);   email              1.800          819.00
                  correspondence regarding same (0.3).

07/23/20   HBC    Review plan administrator agreement.                                           0.300          151.50

07/24/20   MKT    Draft brief in support of confirmation.                                        0.700          248.50

07/24/20   GLM    Communications with        J.   May,      M.   Taylor   regarding              0.800          340.00
                  confirmation brief.

07/24/20   GLM    Review borders' form for confirmation brief.                                   0.200            85.00

07/24/20   JAM    Research regarding cramdown and substantive consolidation                      2.000          910.00
                  (.9); email correspondence regarding same (1.1).

07/24/20   HBC    Assist with declaration in support.                                            0.400          202.00

07/25/20   JAM    Review and revise plan supplement                  (0.8);   email              1.100          500.50
                  correspondence regarding same (0.3).

07/25/20   RAF    Review disputed ownership              fund    materials;   office             0.800          524.00
                  conferences regarding same.

07/26/20   JAM    Email correspondence regarding wind down fund and plan                         0.500          227.50
                  supplement.

07/26/20   JAM    Teleconference regarding wind down fund and confirmation                       0.800          364.00
                  items.
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                       Document     Page 74 of 101
                                                                                        Invoice              1058004
                                                                                        Date               08/31/2020
                                                                                        Page                       19
                                                                                        Terms             Net 30 Days



07/27/20   MKT       Review and revise confirmation brief.                                        5.500         1,952.50

07/27/20   JAM       Prepare plan supplement documents (2.5); email and                           4.000         1,820.00
                     teleconferences regarding same (1.5).

07/27/20   HBC       Assist with wind down budget.                                                1.100          555.50

07/28/20   MKT       Review and revise confirmation brief.                                        2.400          852.00

07/28/20   GLM       Begin commenting on confirmation brief.                                      0.400          170.00

07/28/20   JAM       Revise plan administrator agreement and email                                3.600         1,638.00
                     correspondence regarding same (.9); teleconferences and
                     emails regarding liquidation analysis and review same (.8);
                     email and teleconferences regarding wind-down fund and list
                     of claims (1.9).

07/28/20   HBC       Discuss ballot and voting with Stretto.                                      0.400          202.00

07/29/20   JAM       Email and teleconferences regarding motion to dismiss (0.9);                 2.800         1,274.00
                     research in support of same (0.9); teleconference with
                     secured creditor regarding settlement and dismissal motion
                     (0.5); teleconferences and emails regarding Wind Down
                     Fund (0.5).

07/30/20   GLM       Call with J. May regarding plan, confirmation, Itria issues.                 0.400          170.00

07/30/20   HBC       Strategy on plan process.                                                    1.200          606.00

07/31/20   ZHS       Review recently filed claims (.4); and emails J. May regarding               0.600          465.00
                     same in connection with confirmation and effectiveness of
                     plan (.2).

07/31/20   HBC       Discuss administrative and priority reserve.                                 0.500          252.50


                     Total Services:                                                              68.40       $31,559.00



                 Zachary H. Smith             2.80       hours at      775.00       =     $2,170.00
                 Hillary B. Crabtree         15.10       hours at      505.00       =     $7,625.50
                 Gabriel L. Mathless          1.80       hours at      425.00       =       $765.00
                 Julia A. May                34.70       hours at      455.00       =    $15,788.50
                 Matthew K. Taylor           13.20       hours at      355.00       =     $4,686.00
                 Robert A. Fisher             0.80       hours at      655.00       =       $524.00
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 75 of 101
                                                           Invoice         1058004
                                                           Date          08/31/2020
                                                           Page                  20
                                                           Terms        Net 30 Days




           Computer Aided Research                                               550.20

           Total Expenses:                                                       550.20



           TOTAL AMOUNT DUE:                                               $32,109.20
       Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                        Document     Page 76 of 101
                                                                                      Invoice               1058004
                                                                                      Date                08/31/2020
                                                                                      Page                        21
                                                                                      Terms              Net 30 Days


File No. 037179.000030
Re:      Claims Administration

07/01/20     JAM      Review and comment on objection to priority tax claims (2.1);             3.200      1,456.00
                      research in connection with same (1.1).

07/01/20     HBC      Work on tax objections and analysis.                                      1.900          959.50

07/01/20     ZHS      review draft objection to certain tax claims.                             0.800          620.00

07/02/20     HBC      Work on tax issues.                                                       0.500          252.50

07/02/20     JAM      Revise 3012 motion and email correspondence regarding                     1.500          682.50
                      same.

07/06/20     RWC      Preparation for telephone conference regarding state and                  1.500          735.00
                      local tax claims (.25); telephone conference with Brian
                      Rosenthal, Hillary Crabtree and Julia May regarding state
                      and local tax claims (.6); review documentation related to
                      same (.4); office conferences regarding same (.25).

07/06/20     HBC      Call to discuss tax claims and strategy.                                  0.600          303.00

07/06/20     HBC      Coordinate with J. Henderson on administrative claim order.               0.300          151.50

07/06/20     JAM      Review tax objections and analysis regarding same (1.2);                  4.000      1,820.00
                      teleconferences and email correspondence regarding tax
                      claims, settlement agreements and objections (2.8).

07/07/20     JAM      Revise tax objections.                                                    2.000          910.00

07/07/20     ZHS      emails J. May and H. Crabtree regarding objections to tax                 0.600          465.00
                      claims.

07/08/20     RWC      E-Correspondence with Brian Rosenthal regarding North                     1.000          490.00
                      Carolina partnership income tax audit and related
                      documentation (.25); e-correspondence and telephone
                      conference with Robert Deans at the North Carolina
                      Department of Revenue regarding same (.25); review
                      documentation related to same (.25); office conferences
                      regarding same (.25).

07/08/20     JAM      Review, revise and finalize tax objections.                               1.500          682.50

07/09/20     RWC      E-correspondence with Brian Rosenthal regarding North                     0.200           98.00
                      Carolina partnership income tax audit (.1); e-correspondence
                      with Terry Towler of Towler-Gil Holdings LLC regarding same
                      (.1).
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 77 of 101
                                                                                 Invoice              1058004
                                                                                 Date               08/31/2020
                                                                                 Page                       22
                                                                                 Terms             Net 30 Days


07/10/20   ZHS    review and comment on objection to certain tax claims.                   0.800          620.00

07/10/20   ZHS    emails H. Crabtree and J. May regarding objection to certain             0.500          387.50
                  tax claims and separation of objection from motion to reject
                  tax settlement agreements.

07/10/20   RWC    E-correspondence with Brian Rosenthal regarding North                    1.300          637.00
                  Carolina partnership income tax audit and nonresident
                  partner's North Carolina tax returns (.1); e-correspondence
                  with Terry Towler regarding same (.2); e-correspondence
                  with Craig Davidson of the Davidson Law Firm regarding
                  same (.2); telephone conference with Mr. Davidson, Mr.
                  Rosenthal and Julia May regarding same (.8).

07/10/20   HBC    Work on tax objections.                                                  0.800          404.00

07/13/20   RWC    E-correspondence with Craig Davidson from the Davidson                   1.000          490.00
                  Law Firm regarding Mr. Towler's 2017 North Carolina
                  nonresident income tax return as related to North Carolina
                  partnership income tax audit (.2); e-correspondence with
                  Terry Towler regarding same (.2); e-correspondence with
                  Todd Boolos regarding same (.2); e-correspondence with
                  Brian Rosenthal regarding same (.2); office conferences
                  regarding same (.2).

07/13/20   HBC    Work on tax claims, administrative claims.                               1.300          656.50

07/13/20   JAM    Draft    settlement documents   (2.9); emails  and                       5.800         2,639.00
                  teleconferences regarding dismissal and settlement
                  agreements (2.9).

07/14/20   JAM    Research and analysis regarding 3012 and 506 (1.5);                      3.400         1,547.00
                  teleconferences and emails with G. Mathless and Z. Smith
                  regarding claims objections (0.6); teleconference committee
                  counsel regarding 3012 motion (0.5); review LLC agreement
                  regarding tax claim issues (0.3); email and teleconferences
                  regarding priority tax claim objections (.5).

07/14/20   RWC    Review Southern Deli Holdings LLC membership agreement                   0.500          245.00
                  and related tax provisions.

07/14/20   HBC    Correspondence with Johnson City Tax Authority.                          0.200          101.00

07/15/20   RWC    E-correspondence with Brian Rosenthal regarding North                    0.800          392.00
                  Carolina partnership income tax audit (.2); telephone
                  conference with Robert Deans at the North Carolina
                  Department of Revenue regarding same (.3); telephone
                  conference with the Bankruptcy Unit at the North Carolina
                  Department of Revenue regarding same (.3).
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                   Document     Page 78 of 101
                                                                                 Invoice              1058004
                                                                                 Date               08/31/2020
                                                                                 Page                       23
                                                                                 Terms             Net 30 Days



07/15/20   ZHS    emails H. Crabtree regarding inquiries from certain tax                  0.200          155.00
                  authorities.

07/15/20   HBC    Revise and forward tax objections.                                       0.400          202.00

07/15/20   HBC    Review notice of hearing, check court calendar.                          0.100            50.50

07/15/20   HBC    Respond to Jackson Hearing and Air on claims.                            0.200          101.00

07/15/20   HBC    Review MCA research.                                                     0.300          151.50

07/16/20   ZHS    emails J. May, H. Crabtree, and J. Wu regarding finalizing               0.600          465.00
                  objections to certain tax claims.

07/16/20   RWC    Telephone conference with the Bankruptcy Unit at the North               1.600          784.00
                  Carolina Department of Revenue regarding settlement
                  proposal for Southern Deli Holdings (.4); telephone
                  conference with Anthony Bethea at the North Carolina
                  Department of Revenue regarding same (.4); telephone
                  conference with Robert Deans at the North Carolina
                  Department of Revenue regarding same (.3); review
                  documentation related to same (.4); e-correspondence with
                  Brian Rosenthal regarding same; office conferences
                  regarding same (.1).

07/16/20   HBC    Review and upload tax objections.                                        0.600          303.00

07/16/20   HBC    Review working draft of 3012 motion.                                     0.500          252.50

07/16/20   HBC    Assist with summary of secured and priority claims.                      1.100          555.50

07/16/20   JAM    Teleconferences and email correspondence with auditor and                5.000         2,275.00
                  NCDOR counsel regarding audit and settlement (2.2); review
                  and revise tax objections (2.8).

07/17/20   RWC    E-correspondence with Brian Rosenthal regarding settlement               0.200            98.00
                  proposal provided to the North Carolina Department of
                  Revenue.

07/17/20   JAM    Teleconference Itria counsel regarding settlement, dismissal             2.600         1,183.00
                  and WAITR issues (1.2); email correspondence regarding
                  same (0.5); email correspondence with parties and court
                  regarding setting hearing dates (0.9).

07/17/20   JAM    Teleconference B. Rosenthal regarding tax objections and                 3.400         1,547.00
                  settlement (0.9); review and revise objections and valuation
                  motion (2.5).
       Case 20-30149   Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                   Document     Page 79 of 101
                                                                                  Invoice              1058004
                                                                                  Date               08/31/2020
                                                                                  Page                       24
                                                                                  Terms             Net 30 Days


07/19/20   RWC    E-correspondence with Anthony Bethea at the North Carolina                0.100            49.00
                  Department of Revenue regarding settlement proposal (.05);
                  e-correspondence with Thomas Robbins at the North
                  Carolina Department of Revenue regarding same (.05).

07/20/20   JAM    Revise 3012 motion for valuation              (2.0);   email              2.500         1,137.50
                  correspondence regarding same (0.5).

07/20/20   RWC    E-correspondence with Anthony Bethea at the North Carolina                1.300          637.00
                  Department of Revenue regarding settlement offer (.3); e-
                  correspondence with Ron Williams at the North Carolina
                  Attorney General's office regarding same (1.0).

07/20/20   JAM    Emails and teleconferences regarding tax claims and                       4.100         1,865.50
                  settlements (2.5); email and teleconferences regarding
                  dismissal and itria settlement (1.6).

07/21/20   RWC    E-correspondence with Ron Williams at the North Carolina                  2.500         1,225.00
                  Attorney General's office regarding settlement offer for
                  Southern Deli Holdings, LLC (.5); e-correspondence with
                  Brian Rosenthal regarding same (.5); review Debtors'
                  Objections to Tennessee Department of Revenue claims and
                  related settlement agreement documentation (1.0); review
                  Tennessee power of attorney requirements related to same
                  (.5).

07/21/20   JAM    Email correspondence regarding municipal claim.                           0.500          227.50

07/21/20   JAM    Finalize and file 3012 motion (.9); email and teleconferences             1.400          637.00
                  regarding motion with MCA parties (.5).

07/21/20   HBC    Negotiate with Town of Christianburg on claim.                            0.500          252.50

07/21/20   HBC    Coordinate power of attorney on tax claims.                               0.500          252.50

07/22/20   JAM    Email and teleconferences regarding priority claims and                   2.000          910.00
                  proposed settlements.

07/22/20   HBC    Review priority claims settlement targets.                                0.300          151.50

07/23/20   RWC    E-correspondence with Ron Williams at the North Carolina                  3.300         1,617.00
                  Attorney General's office regarding settlement proposal (.3);
                  e-correspondence with Brian Rosenthal regarding same (.6);
                  review documentation related to same (.8); review priority
                  claim settlement targets and related documentation (.7);
                  telephone conference with Brian Rosenthal and Hillary
                  Crabtree regarding same (.5); prepare Alabama Department
                  of Revenue power of attorney (.2); prepare Tennessee
                  Department of Revenue power of attorney (.2).
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                 Desc Main
                                       Document     Page 80 of 101
                                                                                   Invoice              1058004
                                                                                   Date               08/31/2020
                                                                                   Page                       25
                                                                                   Terms             Net 30 Days



07/23/20   HBC       Tax call with R. Coyne and MERU.                                        0.500          252.50

07/23/20   HBC       Review claims register.                                                 1.100          555.50

07/24/20   RWC       E-correspondence with Ron Williams at the North Carolina                1.800          882.00
                     Attorney General's office regarding settlement proposal;
                     review documentation related to same; research and review
                     North Carolina tax provisions related to same; e-
                     correspondence with Brian Rosenthal regarding same; office
                     conferences regarding same; review Alabama power of
                     attorney and related documentation.

07/26/20   RWC       E-correspondence with Ron Williams at the North Carolina                0.200            98.00
                     Attorney General's office regarding settlement proposal.

07/27/20   RWC       Telephone conference with Ron Williams at the North                     3.100         1,519.00
                     Carolina Attorney General's office (1.1); Thomas Robbins
                     and Stephen Brown from the North Carolina Department of
                     Revenue regarding settlement proposals (1.2); telephone
                     conference and e-correspondence with Brian Rosenthal
                     regarding same (.8).

07/27/20   JAM       Emails and teleconferences with Itria regarding Settlement.             1.000          455.00

07/28/20   RWC       E-correspondence with Ron Williams at the North Carolina                0.500          245.00
                     Attorney General's office regarding settlement proposal.

07/30/20   RWC       E-correspondence and telephone conference with Brian                    1.000          490.00
                     Rosenthal regarding partnership income tax claim and
                     proposed settlement offer; research and review priority of
                     North Carolina tax claims.

07/30/20   JAM       Research regarding attachment issues with MCA liens (1.2);              2.000          910.00
                     email and teleconferences regarding same with purchaser
                     (.8).

07/31/20   RWC       Review Southern Deli Holdings tax compliance obligations.               1.000          490.00

07/31/20   HBC       Assist on priority claim analysis.                                      1.100          555.50


                     Total Services:                                                         85.10       $41,282.00



                 Zachary H. Smith               3.50      hours at   775.00   =      $2,712.50
                 Hillary B. Crabtree           12.80      hours at   505.00   =      $6,464.00
                 Rachel W. Coyne               22.90      hours at   490.00   =     $11,221.00
Case 20-30149    Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25       Desc Main
                           Document     Page 81 of 101
                                                                Invoice          1058004
                                                                Date           08/31/2020
                                                                Page                   26
                                                                Terms         Net 30 Days


        Julia A. May            45.90   hours at   455.00   =    $20,884.50




            Computer Aided Research                                                   128.40

            Total Expenses:                                                           128.40



           TOTAL AMOUNT DUE:                                                     $41,410.40
       Case 20-30149        Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25             Desc Main
                                         Document     Page 82 of 101
                                                                                 Invoice               1058004
                                                                                 Date                08/31/2020
                                                                                 Page                        27
                                                                                 Terms              Net 30 Days


File No. 037179.000032
Re:      Other

07/02/20     JAM       Teleconferences and email correspondence regarding                  4.000      1,820.00
                       amending plan and dismissal of SDH (2.2); research
                       regarding dismissal and conversion (.8); draft analysis
                       regarding dismissal (1.0).


                       Total Services:                                                      4.00     $1,820.00



                   Julia A. May               4.00    hours at    455.00   =       $1,820.00




                      TOTAL AMOUNT DUE:                                                              $1,820.00
       Case 20-30149        Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                Desc Main
                                         Document     Page 83 of 101
                                                                                    Invoice               1058004
                                                                                    Date                08/31/2020
                                                                                    Page                        28
                                                                                    Terms              Net 30 Days


File No. 037179.000035
Re:      Southern Deli Holdings Asset Sales

07/13/20     JAM       MOD sale hearing (0.5); teleconferences regarding MOD sale             2.200      1,001.00
                       and closing items (0.8); emails and teleconferences
                       regarding performance claim and contract (0.9).

07/15/20     JAM       Email and teleconferences regarding equity sale and                    1.900          864.50
                       settlements.

07/21/20     JAM       Teleconferences and email correspondence regarding equity              3.000      1,365.00
                       sale (1.4); revise motion (1.6).


                       Total Services:                                                         7.10     $3,230.50



                   Julia A. May                7.10     hours at    455.00   =        $3,230.50




                      TOTAL AMOUNT DUE:                                                                 $3,230.50
       Case 20-30149       Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                                     Document     Page 84 of 101




Client:    Southern Deli                                              Invoice           1058004
File No:   037179                                                     Date            08/31/2020
                                                                      Terms          Net 30 Days




                    TOTAL (100%) OF FEES:                         $162,276.50

                    90% OF TOTAL FEES:                            $146,048.85

                    TOTAL (100%) OF EXPENSES:                         $820.42

                    TOTAL AMOUNT DUE:                           $163,096.92




                              PAYMENT DUE WITHIN TERMS NOTED ABOVE

                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT
                            TO ENSURE PROPER CREDIT TO YOUR ACCOUNT
       Case 20-30149           Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                                         Document     Page 85 of 101




Southern Deli                                                                   Invoice           1058023
131 E. Lincoln Ave., Suite C                                                    Date            08/31/2020
Ft. Collins, CO 80524-2493                                                      Page                     1
                                                                                Terms          Net 30 Days



File No. 037179.000025
Re:      Asset Transactions

                           Total Services:                         $1,062.50
                           Total Expenses:                             $0.00
                           Total This Matter:                      $1,062.50
File No. 037179.000026
Re:      Case Administration and Business Operations

                           Total Services:                        $11,273.00
                           Total Expenses:                             $0.00
                           Total This Matter:                     $11,273.00
File No. 037179.000028
Re:      Fee Proceedings

                           Total Services:                         $5,582.00
                           Total Expenses:                             $0.00
                           Total This Matter:                      $5,582.00
File No. 037179.000029
Re:      Plan and Disclosure

                           Total Services:                        $34,473.00
                           Total Expenses:                           $237.51
                           Total This Matter:                     $34,710.51
File No. 037179.000030
Re:      Claims Administration

                           Total Services:                         $6,902.00
                           Total Expenses:                             $0.00
                           Total This Matter:                      $6,902.00


                                                        Total (100%) of Fees:                   $59,292.50

                                                          90% of Total Fees:                    $53,363,25
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25         Desc Main
                          Document     Page 86 of 101
                                                                 Invoice         1058023
                                                                 Date          08/31/2020
                                                                 Page                   2
                                                                 Terms        Net 30 Days


                                     Total (100%) of Expenses:                      $237.51

                                        TOTAL AMOUNT DUE:                         $59,530.01
        Case 20-30149          Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25                    Desc Main
                                          Document     Page 87 of 101




Southern Deli
131 E. Lincoln Ave., Suite C
Ft. Collins, CO 80524-2493
                                                                                         Invoice               1058023
                                                                                         Date                08/31/2020
                                                                                         Page                         3
                                                                                         Terms              Net 30 Days


File No. 037179.000025
Re:      Asset Transactions

08/03/20      RED       Communication regarding MOD sale.                                          0.100           32.50

08/06/20      JXW       Review, revise and compile DMAC sale motion. Prepare                       1.100          297.00
                        same for filing.

08/06/20      HBC       Review Southern Deli DMAC sale documents.                                  1.100          555.50

08/07/20      JXW       Emails J. May, Z. Smith and H. Crabtree regarding filing fees;             0.500          135.00
                        pay filing fee for DMAC sale motion.

08/14/20      GLM       Correspondence regarding closing of sonic sale escrow                      0.100           42.50
                        account.


                        Total Services:                                                             2.90     $1,062.50



                    Hillary B. Crabtree          1.10      hours at     505.00    =          $555.50
                    Reid E. Dyer                 0.10      hours at     325.00    =           $32.50
                    Gabriel L. Mathless          0.10      hours at     425.00    =           $42.50
                    Joanne Wu                    1.60      hours at     270.00    =          $432.00




                        TOTAL AMOUNT DUE:                                                                    $1,062.50
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                   Desc Main
                                       Document     Page 88 of 101
                                                                                     Invoice               1058023
                                                                                     Date                08/31/2020
                                                                                     Page                         4
                                                                                     Terms              Net 30 Days


File No. 037179.000026
Re:      Case Administration and Business Operations

08/02/20     MKT     Draft 9019 motion for Itria and SD Holdings.                              2.100          745.50

08/03/20     JXW     Emails H. Crabtree regarding fee statement objection                      0.100           27.00
                     deadline.

08/03/20     MKT     Draft 9019 motion re Itria (.3); draft settlement agreement               4.100      1,455.50
                     with Itria (.9) telephone conference with R. Coyne re Tax
                     settlement (.5); review and revise motion to dismiss (2.3).

08/03/20     RED     Prepare/revise proposed order regarding MOD omnibus                       2.500          812.50
                     rejection.

08/03/20     HBC     Finalize and file Aprio disclosures.                                      0.500          252.50

08/03/20     HBC     Review proposed omnibus rejection orders.                                 1.100          555.50

08/04/20     RED     Finalize and electronically file proposed orders granting                 0.500          162.50
                     rejection of MOD leases and contracts.

08/04/20     MKT     Draft tax 9019 motion.                                                    1.100          390.50

08/04/20     HBC     Review settlement documents.                                              0.500          252.50

08/04/20     HBC     Forward employee 401K question.                                           0.100           50.50

08/05/20     JXW     Call with Stretto and emails with J. May regarding service on             0.400          108.00
                     9019 motion.

08/06/20     JXW     Review and proofread tax 9019 motion and prepare for filing.              0.800          216.00

08/06/20     JXW     Review, revise and compile SD Holdings motion to dismiss.                 1.100          297.00
                     Prepare same for filing.

08/06/20     HBC     Review Southern Deli motion to dismiss.                                   0.800          404.00

08/06/20     HBC     Call with bankruptcy administrator regarding Southern Deli                0.300          151.50
                     procedures.

08/07/20     JXW     Emails J. May regarding notice of defective filing on motion              0.300           81.00
                     to sell DMAC units.

08/07/20     JXW     File confirmation brief, declaration and claims agent voting              0.400          108.00
                     declaration.

08/07/20     HBC     Coordinate case administration.                                           0.500          252.50
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                       Document     Page 89 of 101
                                                                                       Invoice              1058023
                                                                                       Date               08/31/2020
                                                                                       Page                        5
                                                                                       Terms             Net 30 Days


08/07/20   HBC       Assist with case administration, operational matters and                    3.200         1,616.00
                     advice.

08/10/20   HBC       Review monthly reports.                                                     1.100          555.50

08/11/20   HBC       Download and forward operating agreements.                                  0.300          151.50

08/12/20   GLM       Correspondence regarding voting declaration, withdrawal of                  0.200            85.00
                     libertas objection.

08/12/20   HBC       Discuss post-confirmation process and SD-Holdings.                          2.100         1,060.50

08/13/20   JXW       prepare notice of withdrawal for notice of amended plan filed               0.200            54.00
                     in error; emails Z. Smith and J. May regarding the same;
                     emails to Stretto regarding affidavit of service.

08/13/20   JXW       Coordinate with clerk of court regarding notice filed in error.             0.400          108.00

08/14/20   HBC       Discuss timing of effective date, plan administrator activity.              2.400         1,212.00

08/18/20   JXW       Review plan administrator agreement and prepare for filing.                 0.200            54.00

08/18/20   JXW       Review and revise notice of effective date.                                 0.200            54.00


                     Total Services:                                                             27.50       $11,273.00



                 Hillary B. Crabtree          12.90      hours at      505.00    =       $6,514.50
                 Reid E. Dyer                  3.00      hours at      325.00    =         $975.00
                 Gabriel L. Mathless           0.20      hours at      425.00    =          $85.00
                 Matthew K. Taylor             7.30      hours at      355.00    =       $2,591.50
                 Joanne Wu                     4.10      hours at      270.00    =       $1,107.00




                    TOTAL AMOUNT DUE:                                                                       $11,273.00
       Case 20-30149        Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                         Document     Page 90 of 101
                                                                                          Invoice               1058023
                                                                                          Date                08/31/2020
                                                                                          Page                         6
                                                                                          Terms              Net 30 Days


File No. 037179.000028
Re:      Fee Proceedings

08/04/20     JXW       Emails J. Riding regarding application of funds to fifth monthly             0.100          27.00
                       invoice.

08/18/20     HBC       Draft final fee applications (2.8), review and comment on                    4.100      2,070.50
                       invoices (1.2).

08/19/20     HBC       Work on final fee application (3.1); Review and revise                       6.900      3,484.50
                       invoices (3.8).


                       Total Services:                                                              11.10     $5,582.00



                   Hillary B. Crabtree          11.00      hours at      505.00    =        $5,555.00
                   Joanne Wu                     0.10      hours at      270.00    =           $27.00




                       TOTAL AMOUNT DUE:                                                                      $5,582.00
       Case 20-30149       Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                      Desc Main
                                        Document     Page 91 of 101
                                                                                         Invoice               1058023
                                                                                         Date                08/31/2020
                                                                                         Page                         7
                                                                                         Terms              Net 30 Days


File No. 037179.000029
Re:      Plan and Disclosure

08/03/20     MKT      Draft declaration of Brian Rosenthal in support of the Plan.                 0.800          284.00

08/03/20     GLM      Revise, comment on draft confirmation brief.                                 1.500          637.50

08/03/20     JAM      Email and teleconferences            regarding   dismissal   and             0.900          409.50
                      confirmation issues.

08/03/20     HBC      Assist MERU with post-effective date plan budget.                            0.600          303.00

08/03/20     HBC      Discuss plan steps and conditions precedent.                                 2.100      1,060.50

08/03/20     HBC      Start draft of confirmation order.                                           0.800          404.00

08/04/20     MKT      Draft confirmation brief.                                                    4.500      1,597.50

08/04/20     GLM      Communications with M. Taylor, J. May relating to                            0.300          127.50
                      confirmation brief, case status.

08/04/20     GLM      Correspondence with A. Tsai regarding voting affidavit.                      0.100           42.50

08/04/20     HBC      Review plan documents.                                                       1.500          757.50

08/04/20     HBC      Review and comment on plan documents.                                        3.200      1,616.00

08/05/20     MKT      Review and revise confirmation brief.                                        3.100      1,100.50

08/05/20     GLM      Communications with         J.   May,    M.   Taylor   regarding             0.500          212.50
                      confirmation brief.

08/05/20     GLM      Comment on draft confirmation brief.                                         1.200          510.00

08/05/20     JAM      Review and revise plan supplement (1.1); email                               2.400      1,092.00
                      correspondence regarding same with Committee and
                      prepetition secured lender (1.3).

08/05/20     HBC      Review committee comments to plan documents.                                 0.300          151.50

08/05/20     HBC      Revise confirmation order.                                                   2.200      1,111.00

08/06/20     GLM      Communications with J. May, M. Taylor                  regarding             0.400          170.00
                      confirmation brief, affidavits in support of same.

08/06/20     JAM      Review and revise confirmation brief (3.9); email and                        5.000      2,275.00
                      teleconferences regarding same (1.1).

08/06/20     HBC      Revise confirmation order.                                                   1.100          555.50
       Case 20-30149   Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                        Desc Main
                                    Document     Page 92 of 101
                                                                                       Invoice              1058023
                                                                                       Date               08/31/2020
                                                                                       Page                        8
                                                                                       Terms             Net 30 Days



08/06/20   HBC    Review plan documents.                                                         0.600          303.00

08/07/20   GLM    Communications with J. May, M. Taylor, Z. Smith regarding                      0.500          212.50
                  confirmation brief, filing of same, supporting affidavits.

08/09/20   MKT    Draft talking points re Plan confirmation.                                     1.400          497.00

08/10/20   GLM    Correspondence with A. Tsai, J. May, M. Taylor regarding                       0.200            85.00
                  voting declaration, servicing.

08/10/20   JAM    Revise plan and plan supplement for final filing (2.9); email                  3.300         1,501.50
                  and teleconferences regarding settlements and releases
                  (1.2).

08/10/20   HBC    Review and update confirmation order.                                          0.800          404.00

08/11/20   MKT    Draft reply to Libertas objection (.5); telephone conference                   1.300          461.50
                  with J. May re same (.3); telephone conference with J. May,
                  Bridge, the UCC, and Libertas re same (.5).

08/11/20   JAM    Review Libertas objection (0.2); email and telephone                           6.200         2,821.00
                  correspondence regarding objection with Committee,
                  prepetition lender and B. Rosenthal (2.9); review Libertas
                  claim and prior correspondence (1.0); revise plan, plan
                  supplement     and    confirmation  order     (.9);  email
                  correspondence regarding same and confirmation matters
                  (1.2).

08/11/20   GLM    Review libertas objection.                                                     0.200            85.00

08/11/20   HBC    Assist with Plan process and conflicts.                                        2.300         1,161.50

08/11/20   HBC    Assist J. May with confirmation hearing prep.                                  1.100          555.50

08/12/20   JXW    Prepare (I) amended plan and notice of amended plan; (ii)                      2.500          675.00
                  confirmation order and notice for filing; and (iii) notice of plan
                  supplement and file.

08/12/20   MKT    Draft notices for confirmation order, amended plan, and                        1.600          568.00
                  amended plan supplement (.9); correspond with J. May re
                  same (.6).

08/12/20   JAM    Finalize plan supplement, confirmation order and amended                       4.000         1,820.00
                  plan and prepare for hearing (2.9); teleconferences and
                  emails regarding confirmation and resolving objections (1.1).

08/12/20   HBC    Assist with noting third party releases cases.                                 0.500          252.50
       Case 20-30149      Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                     Desc Main
                                       Document     Page 93 of 101
                                                                                       Invoice              1058023
                                                                                       Date               08/31/2020
                                                                                       Page                        9
                                                                                       Terms             Net 30 Days


08/13/20   MKT       Research re third-party releases in the Western District of                 0.600          213.00
                     North Carolina.

08/13/20   JAM       Prepare for confirmation hearing.                                           2.500         1,137.50

08/13/20   JAM       Revise confirmation order and emails and teleconferences                    1.500          682.50
                     regarding same.

08/14/20   JAM       Prepare for and participate in confirmation hearing (2.5);                  4.000         1,820.00
                     finalize and submit orders (1.5).

08/17/20   GLM       Draft escrow release instructions, certifications.                          1.500          637.50

08/17/20   GLM       Communications with B. Rosenthal, Z. Smith, J. May                          0.500          212.50
                     regarding escrow release process and documentation, plan
                     effectiveness.

08/17/20   JAM       Email and teleconferences regarding confirmation order and                  2.900         1,319.50
                     conditions for effectiveness, and effective date funding and
                     transfers.

08/18/20   JAM       Finalize plan supplement (1.1); email and teleconferences                   3.000         1,365.00
                     regarding effective dates conditions and notice of effective
                     date (.5); email correspondence and teleconferences
                     regarding sale escrows and wind down fund (1.9).

08/19/20   GLM       Communications with JPM, J. May, B. Rosenthal regarding                     0.300          127.50
                     escrow instructions, disbursements.

08/19/20   JAM       Email and teleconference regarding effective date and post-                 1.400          637.00
                     confirmation deadline (0.9); finalize notice of effective date
                     (0.5).

08/19/20   JAM       email correspondence and teleconferences with JPM                           1.100          500.50
                     regarding sale escrows and confirmation order.


                     Total Services:                                                             78.30       $34,473.00



                 Hillary B. Crabtree          17.10      hours at         505.00   =     $8,635.50
                 Gabriel L. Mathless           7.20      hours at         425.00   =     $3,060.00
                 Julia A. May                 38.20      hours at         455.00   =    $17,381.00
                 Matthew K. Taylor            13.30      hours at         355.00   =     $4,721.50
                 Joanne Wu                     2.50      hours at         270.00   =       $675.00
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 94 of 101
                                                           Invoice         1058023
                                                           Date          08/31/2020
                                                           Page                  10
                                                           Terms        Net 30 Days



           Computer Aided Research                                               237.51

           Total Expenses:                                                       237.51



           TOTAL AMOUNT DUE:                                               $34,710.51
       Case 20-30149        Doc 555      Filed 08/31/20 Entered 08/31/20 17:38:25                  Desc Main
                                         Document     Page 95 of 101
                                                                                      Invoice               1058023
                                                                                      Date                08/31/2020
                                                                                      Page                        11
                                                                                      Terms              Net 30 Days


File No. 037179.000030
Re:      Claims Administration

08/03/20     RWC       E-correspondence and telephone conference with Ron                       1.400          686.00
                       Williams at the North Carolina Attorney General's Office
                       regarding draft settlement agreement for partnership tax
                       matters.

08/03/20     HBC       Review NCDOR settlement (.5), call with R. Coyne (.2).                   0.700          353.50

08/04/20     RWC       Review and revise draft settlement agreement.                            0.900          441.00

08/04/20     JAM       Review and revise settlement agreement with NCDOR (0.9);                 2.400      1,092.00
                       revise settlement motions (1.5).

08/05/20     RWC       E-correspondence and telephone conferences with Ron                      2.000          980.00
                       Williams at the North Carolina Attorney General's office
                       regarding settlement agreement.

08/06/20     JAM       Finalize 9019 and settlement agreements (1.4); email                     2.400      1,092.00
                       correspondence regarding same (1.0).

08/06/20     HBC       Review final claim register.                                             0.500          252.50

08/07/20     RWC       E-correspondence with Matthew Gaske at the Tennessee                     0.500          245.00
                       Department of Revenue regarding Tennessee tax claims and
                       related powers of attorney.

08/07/20     HBC       Review and forward Edward Don dismissal documents.                       0.300          151.50

08/07/20     HBC       Review Aramark claims.                                                   0.700          353.50

08/07/20     HBC       Call with Aramark counsel (.3). Confirming email (.2).                   0.500          252.50

08/10/20     RWC       E-correspondence with Matthew Gaske                regarding             0.500          245.00
                       Tennessee tax claims and powers of attorney.

08/10/20     HBC       Negotiate Aramark administrative claims.                                 0.400          202.00

08/12/20     HBC       Finalize Aramark resolution.                                             1.100          555.50


                       Total Services:                                                          14.30     $6,902.00



                   Hillary B. Crabtree           4.20    hours at      505.00   =       $2,121.00
                   Rachel W. Coyne               5.30    hours at      490.00   =       $2,597.00
                   Julia A. May                  4.80    hours at      455.00   =       $2,184.00
Case 20-30149   Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                          Document     Page 96 of 101
                                                           Invoice         1058023
                                                           Date          08/31/2020
                                                           Page                  12
                                                           Terms        Net 30 Days




           TOTAL AMOUNT DUE:                                                $6,902.00
       Case 20-30149       Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                                     Document     Page 97 of 101




Client:    Southern Deli                                              Invoice           1058023
File No:   037179                                                     Date            08/31/2020
                                                                      Terms          Net 30 Days




                    TOTAL (100%) OF FEES:                          $59,292.50

                    90% OF TOTAL FEES:                             $53,363.25

                    TOTAL (100%) OF EXPENSES:                         $237.51

                    TOTAL AMOUNT DUE:                             $59,530.01




                              PAYMENT DUE WITHIN TERMS NOTED ABOVE

                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT
                            TO ENSURE PROPER CREDIT TO YOUR ACCOUNT
       Case 20-30149           Doc 555   Filed 08/31/20 Entered 08/31/20 17:38:25           Desc Main
                                         Document     Page 98 of 101




Southern Deli                                                                     Invoice           1058458
131 E. Lincoln Ave., Suite C                                                      Date            08/31/2020
Ft. Collins, CO 80524-2493                                                        Page                     1
                                                                                  Terms          Net 30 Days



File No. 037179.000034
Re:      Southern Deli Holdings Case Administration

                           Total Services:                            $3,503.50
                           Total Expenses:                                $0.00
                           Total This Matter:                         $3,503.50
File No. 037179.000035
Re:      Southern Deli Holdings Asset Sales

                           Total Services:                            $6,370.00
                           Total Expenses:                                $0.00
                           Total This Matter:                         $6,370.00


                                                          Total (100%) of Fees:                    $9,873.50

                                                             90% of Total Fees:                    $8,886.15

                                                      Total (100%) of Expenses:                         $0.00

                                                         TOTAL AMOUNT DUE:                         $9,873.50
        Case 20-30149          Doc 555     Filed 08/31/20 Entered 08/31/20 17:38:25                 Desc Main
                                           Document     Page 99 of 101




Southern Deli
131 E. Lincoln Ave., Suite C
Ft. Collins, CO 80524-2493
                                                                                       Invoice               1058458
                                                                                       Date                08/31/2020
                                                                                       Page                         2
                                                                                       Terms              Net 30 Days


File No. 037179.000034
Re:      Southern Deli Holdings Case Administration

08/20/20       JAM       Prepare for and participate in hearing on sale of equity                3.700      1,683.50
                         interests and motion to dismiss (2.0); finalize and upload
                         orders (0.5); emails regarding dismissal and sale (1.2).

08/26/20       JAM       Prepare for hearing on dismissal and sale (3.0); emails and             4.000      1,820.00
                         teleconferences regarding same (1.0).


                         Total Services:                                                          7.70     $3,503.50



                     Julia A. May                7.70     hours at     455.00   =        $3,503.50




                        TOTAL AMOUNT DUE:                                                                  $3,503.50
       Case 20-30149        Doc 555       Filed 08/31/20 Entered 08/31/20 17:38:25                 Desc Main
                                         Document      Page 100 of 101
                                                                                      Invoice               1058458
                                                                                      Date                08/31/2020
                                                                                      Page                         3
                                                                                      Terms              Net 30 Days


File No. 037179.000035
Re:      Southern Deli Holdings Asset Sales

08/03/20     JAM       Revise sale motion, APA and sale order (4.4); email and                  6.000      2,730.00
                       teleconferences regarding same (1.6).

08/04/20     JAM       Email and teleconference regarding equity sale (0.8) revise              2.700      1,228.50
                       documents regarding same (1.9).

08/07/20     JAM       Finalize equity sale motion (1.4); email and teleconferences             2.400      1,092.00
                       regarding same (1.0).

08/18/20     JAM       Revise and finalize certifications and escrow release                    2.100          955.50
                       instructions (1.0); teleconferences regarding same with JPM
                       and B. Rosenthal (1.1).

08/25/20     JAM       Email correspondence regarding 8/27 hearing and pending                  0.800          364.00
                       motions.


                       Total Services:                                                          14.00     $6,370.00



                   Julia A. May               14.00      hours at     455.00   =        $6,370.00




                      TOTAL AMOUNT DUE:                                                                   $6,370.00
       Case 20-30149       Doc 555    Filed 08/31/20 Entered 08/31/20 17:38:25   Desc Main
                                     Document      Page 101 of 101




Client:    Southern Deli                                               Invoice           1058458
File No:   037179                                                      Date            08/31/2020
                                                                       Terms          Net 30 Days




                    TOTAL (100%) OF FEES:                            $9,873.50

                    90% OF TOTAL FEES                                $8,886.15

                    TOTAL (100%) OF EXPENSES:                            $0.00

                    TOTAL AMOUNT DUE:                               $9,873.50




                              PAYMENT DUE WITHIN TERMS NOTED ABOVE

                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT
                            TO ENSURE PROPER CREDIT TO YOUR ACCOUNT
